


Exhibit 10.42

 

*** TEXT OMITTED AND SUBMITTED PURSUANT TO
CONFIDENTIAL TREATMENT REQUEST

 

LICENSE, DEVELOPMENT, CO-PROMOTION


AND COMMERCIALIZATION AGREEMENT



BY AND BETWEEN



JAGUAR ANIMAL HEALTH, INC.



AND



ELANCO US INC.



EFFECTIVE AS OF



JANUARY 27, 2017

 

--------------------------------------------------------------------------------


 

LICENSE, DEVELOPMENT, CO-PROMOTION
AND COMMERCIALIZATION AGREEMENT

 

THIS LICENSE, DEVELOPMENT, CO-PROMOTION AND COMMERCIALIZATION AGREEMENT (this
“Agreement”), effective as of January 27, 2017 (the “Effective Date”), is
entered into by and between JAGUAR ANIMAL HEALTH, INC., a Delaware corporation
and having its office at 201 Mission Street, Suite 2375, San Francisco,
California 94105 (“Licensor”) and ELANCO US INC., a Delaware corporation and
having its office at 2500 Innovation Way, Greenfield, Indiana 46140 and its
Affiliates (“Elanco”).

 

PRELIMINARY STATEMENTS

 

A.                                    Licensor is an animal health company
focused on developing and commercializing prescription and non-prescription
gastrointestinal products for companion animals, including CanaleviaTM, a
prescription drug product formulation of crofelemer for the Field of Use in dogs
(the “Product”);

 

B.                                    Elanco possesses skills, knowledge and
expertise in the research, development, marketing, manufacturing and
distribution of companion animal products, including but not limited to animal
health pharmaceutical and diagnostic products, and has the experience and
resources to develop, obtain regulatory approval for, and market the Licensed
Products; and

 

C.                                    Licensor desires to grant Elanco exclusive
rights to develop, market and commercialize the Licensed Products in the
Territory during the Term and will provide sales and marketing support in the
Co-Promotion Territory during the Co-Promotion Term.

 

NOW, THEREFORE, in consideration of the foregoing preliminary statements and the
mutual agreements and covenants set forth herein, the Parties hereby agree as
follows:

 

1.                                      DEFINITIONS

 

As used in this Agreement, the following terms shall have the meanings set forth
in this Section 1 unless the context clearly and unambiguously dictates
otherwise. Unless the context requires otherwise, references to the singular
include the plural and vice versa, and references to Sections, Exhibits and
Schedules are references to the sections, exhibits and schedules of this
Agreement.

 

1.1                               “Acute Trial” means the field trial pertaining
to testing of a Licensed Product for treatment of acute diarrhea.

 

1.2                               “Additional Product(s)” means a drug product
formulation of crofelemer in the Field of Use in cats or other domesticated or
domestic-bred animals that are maintained as pets in the home, excluding equine.

 

1.3                               Adverse Event” means any observation in
animals, whether or not considered to be product-related, that is unfavorable
and unintended and that occurs after any use of a veterinary medicinal product
(off-label and on-label uses), including without limitation events

 

1

--------------------------------------------------------------------------------


 

related to a suspected lack of expected efficacy according to approved labelling
or noxious reactions in humans after being exposed to veterinary medicinal
products.

 

1.4                               “Affiliate” means, with respect to a Party,
any entity controlling, controlled by, or under common control with, such Party,
for only so long as such control exists. For the purposes of this definition,
“control” shall refer to: (a) the possession, directly or indirectly, of the
power to direct the management or policies of an entity, whether through the
ownership of voting securities, by contract or otherwise, or (b) the ownership,
directly or indirectly, of more than fifty percent (50%) of the voting
securities or other ownership interest of an entity.

 

1.5                               “Agreement” means this Collaboration, License,
Development, Co-Promotion and Commercialization Agreement together with the
preliminary statements and all exhibits, schedules and attachments hereto.

 

1.6                              “Alternate Trademark” has the meaning assigned
to such term in Section 7.4.

 

1.7                               “Applicable Laws” means all statutes,
ordinances, regulations, rules or orders of any kind whatsoever of any
Governmental Authority that may be in effect from time to time and applicable to
the activities contemplated by this Agreement.

 

1.8                              “Bankruptcy Code” has the meaning assigned to
such term in Section 14.9.

 

1.9                              “Breaching Party” has the meaning assigned to
such term in Section 14.3.

 

1.10                        “Business Day” means any day of the year on which
national banking institutions in New York City, New York are open to the public
for conducting business and are not required or authorized to close.

 

1.11                        “Calendar Quarter” means each period of three
(3) consecutive months ending on the last day of March, June, September, or
December, respectively.

 

1.12                        “Calendar Year” means, for the first Calendar Year,
the period commencing on the Effective Date and ending on December 31, 2017, and
each twelve (12) month period thereafter, commencing on January 1 and ending on
December 31 during the Term; provided, that the last Calendar Year shall end on
the final day of the Term.

 

1.13                        “Chronic Trial” means the field trial pertaining to
testing of a Licensed Product for the treatment of chronic diarrhea.

 

1.14                        “Commercialization Program” has the meaning assigned
to such term in Section 4.1.

 

1.15                        “Commercially Reasonable Efforts” means, with
respect to a Party, those efforts and resources, as applicable, relating to a
certain activity or activities, including, without limitation, the development,
manufacturing and commercialization of Licensed Products in accordance with such
Party’s business, legal, medical and scientific judgment, such efforts and
resources to be in accordance with the efforts and resources the Party would use
for a product

 

2

--------------------------------------------------------------------------------


 

owned by it, or to which it has rights, which is of similar market potential and
at a similar stage in its product life.

 

1.16                        “Competitive Product” means a prescription product
in the Field that is a non-opiate and non-antibiotic locally acting
anti-secretory agent that acts by the dual action of modulation of the cystic
fibrosis transmembrane regulator conductance (CFTR) and calcium-activated
chloride channel (CaCC).

 

1.17                        “Compliance” means the adherence by the Parties in
all material respects to all Applicable Laws and Party Specific Regulations, in
each case with respect to the activities to be conducted under this Agreement.

 

1.18                        “Condition Precedent” means completion of the
quality assessment of the Glenmark Pharmaceutical Limited facility located at
Plot No. 3109-C, GIDC Industrial Estate, Ankleshwar-393 002, Dist Bharuch,
Gujarat State, India conducted by a third party assessor to the reasonable
satisfaction of Elanco. If the assessment is not reasonably satisfactory,
Licensor shall, at its own expense, take the steps necessary to correct the
findings of the third party assessor.

 

1.19                        “Confidential Information” has the meaning assigned
to such term in Section 12.2.

 

1.20                        “Co-Promotion Term” means, with (i) respect to a
Licensed Product for chronic indications, the period commencing six (6) months
prior to the anticipated First Commercial Sale and ending twelve (12) months
after the First Commercial Sale of the Licensed Product for chronic indications
in canines; and (ii) respect to a Licensed Product for acute indications, the
period commencing six (6) months prior to the anticipated First Commercial Sale
and ending twelve months after the First Commercial Sale of a Licensed Product
for an acute indication in any species covered in the Field.

 

1.21                        “Co-Promotion Territory” means the United States.

 

1.22                        “Control” or “Controlled” means, with respect to any
item of Confidential Information, Know-How, Patent Rights, or other intellectual
property right, the right to grant a license or sublicense with respect thereto
as provided for in this Agreement, without violating the terms of any agreement
or other arrangement with, or any legal rights of, or without requiring the
consent of or payment to, any Third Party other than pursuant to the Napo
License Agreement.

 

1.23                        “Cover”, “Covered” or “Covering” means, in
connection with a Patent Right, that in the absence of a license granted to a
person under a Valid Claim included in such Patent Right, the practice by such
person of an invention claimed in such Patent Right would infringe such Valid
Claim (or, in the case of a Patent Right that is a patent application, would
infringe an otherwise Valid Claim in such patent application if it were to issue
as a patent).

 

1.24                        “Development Plan” or “DP” has the meaning assigned
to such term in Section 3.4.

 

3

--------------------------------------------------------------------------------


 

1.25                        “Development Program” has the meaning assigned to
such term in Section 3.3.

 

1.26                        “Distribution Expenses” means the allowance for
distribution expenses not to exceed the following range of deduction: (a) U.S.
0.5% to 1.5% of the Net Sales, and (b) outside of the U.S. (“OUS”) 5.5% to 6.5%
of the Net Sales.

 

1.27                        “Dose Ranging Study” means that certain study to be
undertaken by Licensor as agreed to by Elanco in consultation with Licensor.

 

1.28                        “Effective Date” has the meaning assigned to such
term in the introductory paragraph of this Agreement.

 

1.29                        “Elanco” has the meaning assigned to such term in
the introductory paragraph of this Agreement.

 

1.30                        “Elanco Exclusive Territory” means worldwide with
the exception of the United States.

 

1.31                        “Elanco Platform Technology” means the Patent Rights
and Know-How directly relating to formulation technology of finished
pharmaceutical product form of a companion animal product that is Controlled by
Elanco as of the Effective Date and any upgrade, enhancement, modification,
alteration, improvement, development or other change made after the Effective
Date thereto. Elanco shall notify Licensor of any incorporation of Elanco
Platform Technology into a Licensed Product. For the sake of clarity, Elanco’s
technology related to a chewable finished pharmaceutical product form of a
companion animal product is an Elanco Platform Technology. Elanco shall own at
all times the Elanco Platform Technology and any Inventions made, conceived, or
reduced to practice during the Term of this Agreement related to the Elanco
Platform Technology.

 

1.32                        “FDA” means the United States Food and Drug
Administration, or any successor thereto.

 

1.33                        “Field of Use” means the treatment of
gastrointestinal diseases, conditions and symptoms, including chronic diarrhea
and acute diarrhea for dogs, cats or other domesticated or domestic-bred animals
that are maintained as pets in the home, excluding equine. Notwithstanding the
foregoing, Licensor will be permitted to sell Products for minor use and minor
species (MUMS) indications until such time as Elanco has the First Commercial
Sale of a Licensed Product for an acute indication. At such time, Licensor shall
immediately stop selling products for MUMS indications.

 

1.34                        “First Commercial Sale” means the first sale of a
Licensed Product for use or consumption by the general public of such Licensed
Product for which payment has been received after all required Registrations
have been granted, or such sale is otherwise permitted in such country,
excluding Licensed Product (a) for use in clinical trials or other development
activities with respect to such Licensed Product by or on behalf of a Party,
(b) provided as samples, (c) provided for compassionate use, or (d) provided for
a bona fide charitable purpose,

 

4

--------------------------------------------------------------------------------

 

in each case of (a) through (d) for which no payment is received by Elanco, its
Affiliates or Sublicensees.

 

1.35                        “GAAP” means generally accepted accounting
principles in the United States, consistently applied.

 

1.36                        “Governmental Authority” means any court,
commission, authority, department, ministry, official or other instrumentality
of, or being vested with public authority under any law of, any country, state
or local authority or any political subdivision thereof, or any association of
countries.

 

1.37                        “GxP” means compliance with all relevant Regulatory
Authority requirements for Good Clinical Practices (per FDA/CVM guidance “Good
Clinical Practices: VICH GL9”), Good Laboratory Practices (per FDA/DVM
regulation “21 CFR Part 58”), Current Good Manufacturing Practices (per FDA/CVM
regulation “21 CFR Part 211, 225 or 226”) and the applicable foreign
equivalents.

 

1.38                        “Improvement” means any upgrade, enhancement,
modification, alteration, improvement, development or other change made after
the Effective Date to the Licensor Know-How or any Inventions made, conceived,
or reduced to practice during the Term of this Agreement. For the sake of
clarity, Improvements do not include any Invention made, conceived or reduced to
practice during the Term of this Agreement related to the Elanco Platform
Technology.

 

1.39                        “Indemnitee” has the meaning assigned to such term
in Section 13.2.3.

 

1.40                        “Infringement” has the meaning assigned to such term
in Section 9.4.1.

 

1.41                        “Interested Party” has the meaning assigned to such
term in Section 12.1.2.

 

1.42                        “Internal Compliance Codes” means a Party’s internal
policies and procedures intended to ensure that a Party complies with Applicable
Laws, Party Specific Regulations, and such Party’s internal ethical, medical and
similar standards.

 

1.43                        “Inventions” means all inventions designed,
discovered, generated, invented or conceived by or on behalf of either Party or
its respective Affiliates or both Parties or their respective Affiliates,
whether solely or jointly with any Third Party, in the course of activities
performed under this Agreement.

 

1.44                        “Joint Invention” shall have the meaning assigned to
such term in Section 9.2.1 (c).

 

1.45                        “Joint Steering Committee” or “JSC” has the meaning
assigned to such term in Section 2.1.1.

 

1.46                        “Know-How” means any and all data, results,
information, materials, technical information, know-how, inventions, regulatory
submissions, research and development

 

5

--------------------------------------------------------------------------------


 

information, trade secrets, formulations, formulas, test methods, and materials
relating to the Licensed Products, or upgrade, enhancement, modification,
alteration, improvement, development or other change made thereto (including via
their compositions, use, and properties), including, without limitation, cell
lines, cell banks, experimental protocols and procedures, biological data,
chemical data, pharmacological data, toxicological data, non-clinical data,
clinical data, assays, control methods, and other data, related materials and
writings.

 

1.47                        “Licensed Process” means any process that would
infringe one or more Valid Claims of a Licensor Patent, but for the license
granted in Section 7 of this Agreement.

 

1.48                        “Licensed Product(s)” means the Product and
Additional Products.

 

1.49                        “Licensor” has the meaning assigned to such term in
the introductory paragraph of this Agreement

 

1.50                        “Licensor Know-How” means all Know How and
confidential, unpatented information to the extent owned or Controlled by
Licensor during the Term of this Agreement associated with or related to the
Licensed Product, and/or any Improvements Controlled by Licensor, including but
not limited to regulatory submissions, research and development information,
trade secrets, engineering, scientific and practical information, data,
formulas, formulations, APIs, analogs, back-up programs, information about
qualities, uses, test methods and results, information about materials,
compositions and sources, and drawings, specifications, laboratory notebooks,
work product and other relevant writings in each case, which is necessary or
desirable for the practice of the Licensed Product.

 

1.51                        “Licensor Patents” means any and all Patent Rights
Controlled by Licensor during the Term pertaining to the Licensed Products,
including, but not limited, to Licensor’s interest in the Patent Rights
scheduled on Schedule 9.3.1 and any Patent Right Covering an Improvement.

 

1.52                        “Licensor Technology” means, collectively, the
Licensor Patents and Licensor Know-How.

 

1.53                        “NADA” means a new animal drug application for the
marketing, manufacture and sale (and pricing when applicable) of a Licensed
Product in the United States.

 

1.54                        “Napo Know-How” means the confidential, unpatented
Know-How licensed to Licensor under the Napo License Agreement.

 

1.55                        “Napo License Agreement” means that certain License
Agreement dated as of January 27, 2015, pursuant to which Napo
Pharmaceuticals, Inc. (“Napo”) has granted to Licensor an exclusive license to
the Napo Technology and the Napo IP.

 

1.56                        “Napo Patents” means the Patent Rights licensed to
Licensor under the Napo License Agreement.

 

1.57                        “Net Sales” means, with respect to each country in
the Territory and with respect to a Licensed Product, the gross amount invoiced
by Elanco (including an Elanco Affiliate) or

 

6

--------------------------------------------------------------------------------


 

any Sublicensee thereof to unrelated Third Parties, excluding any sublicensee,
for the Licensed Product in the Territory, less:

 

(a)         Trade, quantity and cash discounts allowed;

 

(b)         Discounts, refunds, rebates, chargebacks, retroactive price
adjustments, and any other allowances which effectively reduce the net selling
price;

 

(c)          Licensed Product returns and allowances;

 

(d)         Any Tax imposed on the production, sale, delivery or use of the
Licensed Product, including, without limitation, sales, use, excise or value
added taxes;

 

(e)          Wholesaler inventory management fees;

 

(f)           Allowances for Distribution Expenses; and

 

(g)          Any other similar and customary deductions which are in accordance
with GAAP.

 

Such amounts shall be determined from the books and records of Elanco or
Sublicensee, maintained in accordance with GAAP or, in the case of Sublicensees,
such similar accounting principles, consistently applied. Elanco further agrees
in determining such amounts, it will use Elanco’s then current standard
procedures and methodology, including Elanco’s then current standard exchange
rate methodology for the translation of foreign currency sales into U.S. Dollars
or, in the case of Sublicensees, such similar methodology, consistently applied.

 

In the event that the Product is sold as part of a Combination Product (where
“Combination Product” means any pharmaceutical product which comprises the
Product and other active compound(s) and/or ingredients), the Net Sales of the
Product, for the purposes of determining royalty payments, shall be determined
by multiplying the Net Sales of the Combination Product (as defined in the
standard Net Sales definition) by the fraction, A / (A+B) where A is the
weighted average sale price of the Product when sold separately in finished
form, and B is the weighted average sale price of the other product(s) sold
separately in finished form.

 

In the event that the weighted average sale price of the Product can be
determined but the weighted average sale price of the other product(s) cannot be
determined, Net Sales for purposes of determining royalty payments shall be
calculated by multiplying the Net Sales of the Combination Product by the
fraction A / C where A is the weighted average sale price of the Product when
sold separately in finished form and C is the weighted average sale price of the
Combination Product.

 

In the event that the weighted average sale price of the other product(s) can be
determined but the weighted average sale price of the Product cannot be
determined, Net Sales for purposes of determining royalty payments shall be
calculated by multiplying the Net Sales of the Combination Product by the
following formula: one (1) minus (B / C) where B is the weighted average sale
price of the other product(s) when sold separately in finished form and C is the
weighted average sale price of the Combination Product.

 

7

--------------------------------------------------------------------------------


 

In the event that the weighted average sale price of both the Product and the
other product(s) in the Combination Product cannot be determined, the Net Sales
of the Product shall be deemed to be equal to fifty percent (50%) of the Net
Sales of the Combination Product.

 

The weighted average sale price for a Product, other product(s), or Combination
Product shall be calculated once each Calendar Year and such price shall be used
during all applicable royalty reporting periods for the entire following
Calendar Year. When determining the weighted average sale price of a Product,
other product(s), or Combination Product, the weighted average sale price shall
be calculated by dividing the sales dollars (translated into U.S. dollars) by
the units of active ingredient sold during the twelve (12) months (or the number
of months sold in a partial calendar year) of the preceding Calendar Year for
the respective Product, other product(s), or Combination Product. In the initial
Calendar Year, a forecasted weighted average sale price will be used for the
Product, other product(s), or Combination Product. Any over or under payment due
to a difference between forecasted and actual weighted average sale prices will
be paid or credited in the first royalty payment of the following Calendar Year.

 

1.58                        “Non-breaching Party” has the meaning assigned to
such term in Section 14.3.

 

1.59                        “Party” means, as applicable, Licensor or Elanco
and, when used in the plural, means Licensor and Elanco.

 

1.60                        “Party Specific Regulations” means all judgments,
decrees, orders or similar decisions issued by any Governmental Authority
specific to a Party, and all consent decrees, corporate integrity agreements, or
other agreements or undertakings of any kind by a Party with any Governmental
Authority, in each case as the same may be in effect from time to time and
applicable to a Party’s activities contemplated by this Agreement.

 

1.61                        “Patent Rights” means all: (a) patents, (including,
without limitation, all reissues, reexaminations, extensions, substitutions,
re-registrations, re-validations, supplementary protection certificates and
patents of addition); (b) patent applications (including, without limitation,
all provisional applications, divisionals, continuations,
continuations-in-part); and (iii) all patents and patent applications anywhere
in the world that at any time, directly or indirectly, claim priority from,
support a claim of priority of or contain substantially identical disclosure as
any of the foregoing.

 

1.62                        “Pharmacovigilance Agreement” means the agreement
describing Adverse Event handling and reporting to Regulatory Authorities,
including without limitation, timely reporting to the other Party of Adverse
Events delivered under Section 10.3.

 

1.63                        “Product” has the meaning assigned to such term in
Recital A.

 

1.64                        “Product Complaint” means a written, oral, or
electronic communication that alleges deficiencies related to the safety,
identity, strength, purity, quality, potency, durability, effectiveness, or
performance of a product manufactured and/or distributed by Elanco that could be
related to manufacturing, packaging, or labelling. Product Complaint includes
also (a) suspected counterfeit products, which are products that are
deliberately or fraudulently

 

8

--------------------------------------------------------------------------------


 

mislabelled with respect to identity and/or source; a counterfeit drug,
container, or label bears the trademark, trade name, or other identifying mark
(e.g., shape or color), imprint, or device of a drug manufacturer, processor,
packer, or distributor without authorization and with intent to mislead
purchasers into believing the product is authentic, and (b) suspected tampering,
which is the manipulation of any authentic product or packaging thereby
rendering it false or misleading, with malicious or illegal intent.

 

1.65                        “Quality Agreement” has the meaning assigned to such
term in Section 8.1.2 (b).

 

1.66                        “Registration” means, with respect to a Licensed
Product in a particular country or legal jurisdiction, all approvals, licenses,
registrations or authorizations of any Regulatory Authority, necessary for the
manufacturing, use, storage, import, transport and sale of such Licensed Product
in such country or legal jurisdiction.

 

1.67                        “Registration Application” means a NADA in the U.S.,
or a comparable filing for Registration for the marketing, manufacture and sale
(and pricing when applicable) of a Licensed Product in any other country or
legal jurisdiction.

 

1.68                        “Regulatory Authority” or “Regulatory Authorities”
means any governmental authority that regulates the Licensed Products, including
but not limited to the Environmental Protection Agency (“EPA”), FDA, including
the Center for Veterinary Medicine (“CVM”), Food Safety and Inspection Service
(“FSIS”), U.S. Department of Agriculture (“USDA”) or any counterparts thereof in
jurisdictions outside of the U.S. such as the European Medicines Agency (“EMA”).

 

1.69                        “Regulatory Materials” means the regulatory
registrations, applications, authorizations and approvals (including approvals
of NADAs, supplements and amendments, pre- and post-approvals, pricing and Third
Party reimbursement approvals, and labeling approvals), Registration
Applications, Registrations or other submissions made to or with any Regulatory
Authority necessary for the research, development, manufacture, or
commercialization of a Licensed Product in a regulatory jurisdiction, together
with all related correspondence to or from any Regulatory Authority and all
documents referenced in the complete regulatory chronology for each NADA,
including all drug master file(s) (“DMF”) (if any), or foreign equivalents of
any of the foregoing.

 

1.70                        “Royalty Term” has the meaning assigned to such term
in Section 5.4.

 

1.71                        “Safety Study” means that certain safety study being
undertaken by the Licensor as of the Effective Date.

 

1.72                        “Sublicensee” shall mean a Third Party to which
Elanco grants a sublicense in accordance with the provisions of Section 7.1.

 

1.73                        “Successful Completion” means completion of the
Dose-Ranging Study being conducted by Licensor that meets the success criteria
jointly proposed by the Parties in a collaborative effort and reviewed and
approved by the JSC prior to the commencement of such study.

 

9

--------------------------------------------------------------------------------

 

1.74                        “Supply Agreement” has the meaning assigned to such
term in Section 8.1.2(a).

 

1.75                        “Tax” or “Taxation” means any form of tax or
taxation, levy, duty, charge, social security charge, contribution or
withholding of whatever nature (including any related fine, penalty, surcharge
or interest).

 

1.76                        “Taxing Authority” means any federal, national,
provincial, state, local or foreign government, or any subdivision, agency,
commission or authority thereof exercising Tax regulatory, enforcement,
collection or other authority.

 

1.77                        “Term” has the meaning assigned to such term in
Section 14.1.

 

1.78                        “Termination Date” has the meaning assigned to such
term in Section 14.7.

 

1.79                        “Territory” means the world.

 

1.80                        “Third Party” means any person or entity who or
which is neither a Party nor an Affiliate of a Party.

 

1.81                        “Trademarks” has the meaning assigned to such term
in Section 7.5.

 

1.82                        “United States” or “U.S.” means The United States of
America, including its possessions, territories and commonwealths including
Puerto Rico.

 

1.83                        “Valid Claim” means a claim of an issued or granted
Licensor Patent in any country that has not expired or lapsed, been abandoned or
cancelled, or held or declared invalid or unenforceable, wherein such Licensor
Patent was owned or Controlled by the Licensor prior to the Effective Date. For
clarity, a Valid Claim of an issued or granted patent shall be deemed to exist
during any issued or granted applicable patent term extension for the relevant
patent.

 

2.                                      OVERSIGHT OF THE COLLABORATION.

 

2.1                               Joint Steering Committee.

 

2.1.1                     The joint steering committee shall consist of four
members, two from each Party (“Joint Steering Committee” or “JSC”). Each Party
will provide the other Party with the names and contact information for its JSC
members within thirty (30) days of the Effective Date. The JSC is responsible
for:

 

(a)                       Fostering a positive relationship between the Parties;

 

(b)                       Establishing sub-committees as needed;

 

(c)                        Setting the strategic vision and ensuring that the
various sub-committees make decisions and provide oversight and guidance that
are consistent with that strategic vision;

 

10

--------------------------------------------------------------------------------


 

(d)                            Reviewing and approving the Development Plans for
each Licensed Product, and any updates to any of the foregoing from time to time
proposed;

 

(e)                             Ensuring the goals and objects, and the target
completion dates, set out in the Development Plan are being met;

 

(f)                              Monitoring the Development Plans for the
achievement of milestones; Reviewing and approving the co-promotion plans in
accordance with Section 4.3 of this Agreement; and

 

(g)                             Such other tasks jointly assigned by the
Parties; provided, however, the JSC does not have the authority to amend this
Agreement.

 

2.1.2           The JSC will terminate upon expiration or termination of this
Agreement.

 

2.2                                    Joint Steering Committee Operating
Principles.

 

2.2.1           In the event that a Party intends to replace an individual
serving as a JSC member, the Party must notify the other Party thirty (30)
calendar days following such change and include contact information of the
incoming JSC member.

 

2.2.2           Any member of the JSC may designate a substitute to attend and
perform the functions of that member at any meeting of the JSC.

 

2.2.3           Each Party may, in its discretion, invite non-member
representatives of such Party to attend meetings of the JSC upon notice to the
other Party.

 

2.2.4           The JSC shall meet four times annually (while aiming at meeting
once each Calendar Quarter), unless agreed otherwise by the Parties in writing,
on such dates, and at such places and times, as the Parties shall agree.

 

2.2.5           The Parties may elect to meet in-person, by means of
telecommunications, video conferences, electronic mail or other correspondence.

 

2.2.6           Only the members of the JSC have voting rights and will attempt
to reach consensus on any decision; in events where consensus cannot be obtained
on a decision after actively attempting the resolve the matter for at least two
(2) weeks, the JSC members will jointly escalate the matter to a designated
senior executive at each Party. The JSC will provide the designated senior
executive at each Party with a jointly prepared one-page memorandum summarizing
the issue. Within thirty (30) days from the alert, a meeting of the designated
senior executives will be scheduled to resolve the issue. Such meeting may take
place in-person, by means of telecommunication or video conference. In the event
a decision cannot be made jointly by both designated senior executives after at
least two (2)

 

11

--------------------------------------------------------------------------------


 

meetings of the designated senior executives, Elanco shall be authorized to make
the decision.

 

2.2.7           Each Party shall be responsible for all travel and related costs
and expenses for its members and approved invitees to attend meetings of, and
otherwise participate on, the JSC.

 

3.                                      THE DEVELOPMENT PROGRAM.

 

3.1                               Acute Trial and Safety Study. The Parties
recognize the Licensor has commenced work on the Acute Trial and the Safety
Study for dogs prior to the Effective Date. Elanco agrees to reimburse Licensor
for the expenses incurred in connection with both the Acute Trial and Safety
Study, not to exceed the budget set forth on Exhibit 3.1.

 

3.2                               Dose Ranging Study. Upon completion of the
Acute Trial, Elanco agrees to fund the Dose Ranging Study. If Elanco is not
satisfied, in its sole discretion, with the results of the Dose Ranging Study,
Elanco may terminate this Agreement in accordance with Section 14.2.

 

3.3                               Development Program. Upon successful
completion of the Dose Ranging Study, Elanco shall commence a program of
development including clinical and preclinical trials necessary for Registration
of the Licensed Products, including for clarity Licensed Products incorporating
any Improvements for the Field of Use, which shall be designed to develop and
commercialize (with input from the JSC) such Licensed Products and any such
Improvements (the “Development Program”).

 

3.4                               Development Operating Plan.

 

3.4.1                     Within ninety (90) calendar days following completion
of the Dose Ranging Study, the Parties will, through the JSC, review and approve
an overall development plan, based on a draft developed by Elanco, (the
“Development Plan” or “DP”) which shall set forth, as appropriate, from time to
time and among other things: (a) a description of the scope of development
activities to be taken in the Territory and design of field trials, together
with an allocation of responsibilities under the Development Program;
(b) estimated timelines and associated third party expenses for development of
the relevant Licensed Product.

 

3.4.2                     The Development Plan may be updated from time to time,
and submitted to the JSC for its review. Each such update shall set forth in
reasonable detail: (a) estimated timelines for completion of clinical and
pre-clinical studies to be undertaken by either Party hereunder; and
(b) outlines of studies and protocols (where applicable).

 

3.5                               Responsibilities of Licensor under the
Development Program. As part of the Development Program and with respect to the
Development Plan, Licensor shall:

 

3.5.1                     Update Elanco on the progress of the Acute Trial for
dogs through the JSC;

 

12

--------------------------------------------------------------------------------


 

3.5.2                Review and provide input into the Development Plan within
thirty (30) days of its receipt of the draft developed by Elanco;

 

3.5.3                Cause its representatives to the JSC to review the
Development Plan within sixty (60) days of the submission of the Development
Plan to the JSC;

 

3.5.4                Monitor the progress on the Development Plan; and

 

3.5.5                Perform such other responsibilities with respect to the
Development Program and Development Plan as may be agreed upon by the Parties
from time to time.

 

3.6                          Responsibilities of Elanco under the Development
Program. As part of the Development Program and with respect to the Development
Plan, Elanco shall:

 

3.6.1                Monitor the progress on the Development Plan and seek
changes as Elanco deems necessary;

 

3.6.2                Register the Licensed Products for use in the Territory
pursuant to Section 10.1; and

 

3.6.3                Perform such other responsibilities with respect to the
Development Program and Development Plan as may be agreed upon by the Parties
from time to time.

 

3.7                          Funding of Development Program. Except as otherwise
provided in Sections 3.1 (Acute Trial and Safety Study) and 3.2 (Dose-Ranging
Study), the Development Program shall be funded in accordance with budget
incorporated into the Development Plan. Under no circumstance shall development
expenses be assigned to Licensor under the Development Program or Development
Plan without Licensor’s prior written consent.

 

3.8                          Termination of the Development Program. The
Licensor’s involvement in and funding of the Development Program shall terminate
with respect to the Licensed Products on the first to occur of the following:
(a) termination of this Agreement, or (b) mutual agreement of the Parties to
cease development activities.

 

4.                                 COMMERCIALIZATION PROGRAM.

 

4.1                          Generally. The commercialization program shall
include each Party’s activities during the Term to advertise, market, promote,
launch (including pre-launch activities) commercialize and sell the Licensed
Product in the Territory (the “Commercialization Program”).

 

4.2                          Activities in the Elanco Exclusive Territory.
Elanco or its Sublicensees, shall be responsible for, and shall, subject to this
Section 4.2, have the exclusive right to direct all marketing, advertising,
promotional, launch and sales activities related to the Licensed Products in the
Elanco Exclusive Territory. As part of the Commercialization Program, Elanco
shall:

 

13

--------------------------------------------------------------------------------


 

4.2.1                     use Commercially Reasonable Efforts to perform
pre-commercialization analysis, planning, market preparation, and related
marketing activities related to the Licensed Products for the applicable
countries in the Elanco Exclusive Territory;

 

4.2.2                     use Commercially Reasonable Efforts to launch the
Licensed Products in the Elanco Exclusive Territory as soon as reasonably
possible upon Registration;

 

4.2.3                     use Commercially Reasonable Efforts to commercialize
the Licensed Products following launch in the Territory; and

 

4.2.4                     maintain customary commercial records, which shall
properly reflect all work done and results achieved in connection with the
Commercialization Program in the form required under all Applicable Laws and
regulations in the Elanco Exclusive Territory. Licensor shall have the right,
during normal business hours and upon reasonable notice, to inspect such records
no more than once each Calendar Year. Licensor shall maintain such records and
information contained therein in confidence in accordance with Section 12.2 and
shall not use such records or information except to the extent otherwise
permitted by this Agreement.

 

4.3                          Co-Promotion; Activities in the Co-Promotion
Territory. Elanco and Licensor shall jointly develop a plan (including a budget)
for co-promoting the Licensed Products for chronic indications in canine in the
Co-Promotion Territory which shall be reviewed and approved by the JSC six
(6) months prior to First Commercial Sale of such Licensed Product. A separate
plan for co-promoting the Licensed Products for an acute indication in any
species covered in the Field shall be developed by Elanco and Licensor and
reviewed and approved by the JSC six (6) months prior to First Commercial Sale
of such Licensed Product. The co-promotion plans will include sales training and
support to be provided by Licensor during the Co-Promotion Term. All activities
under the co-promotion plans will be governed by the ethics and compliance
principles set forth in Exhibit 4.3. The Parties shall pay for the expenses as
agreed to in the co-promotion plans. Notwithstanding the foregoing, any expense
paid by Elanco must be made in accordance with its policies and procedures,
including the policy pertaining to travel and dining expenses.

 

4.4                          Annual Minimum Sales. Within six (6) months of the
First Commercial Sale for the chronic indication of the Licensed Product, the
Parties shall meet to agree on the required minimum number of sales of Licensed
Product that Elanco must sell in the Territory during the two year period
commencing on January 1 after the third anniversary of the date of the First
Commercial Sale for the chronic indication of the Licensed Product (“Annual
Minimum Sales”). In the event the Parties fail to reach consensus within
forty-five (45) days, Elanco shall have final authority to set the Annual
Minimum Sales minimums. Thereafter, the Parties shall meet at least ninety (90)
days prior to the end of the two (2) year period to set Annual Minimum Sales for
the following two (2) year period. In the event the Parties are unable to agree
upon required minimum number of sales of Licensed Product that Elanco must sell,
the minimum shall be set at eighty percent (80%) of the minimum sales for the
prior year. In the event Elanco fails to meet the Annual Minimum Sales for two
(2) consecutive years, beginning three (3) years after the First Commercial Sale
for the chronic indication of the Licensed Product, the Parties shall meet to
discuss adjusting the Annual Minimum Sales commitment. If the Parties cannot
agree to an

 

14

--------------------------------------------------------------------------------

 

adjustment, Licensor shall have the right to terminate this Agreement, all
licenses granted by Licensor to Elanco under this Agreement will be revoked and
all rights to the Licensed Products will revert back to Licensor.

 

4.5                          Competitive Products. During the Term, Elanco shall
not commercialize a Competitive Product in the Territory.

 

5.                                 MILESTONES; ROYALTIES.

 

5.1                          On Signing. As consideration to Licensor for past
work undertaken with respect to the Licensor Technology, and the rights granted
to Elanco under this Agreement, a nonrefundable, non-creditable up-front payment
of One Million Five Hundred Thousand U.S. Dollars (U.S. $1,500,000) together
with reimbursement for the expenses incurred under the Acute Trial and Safety
Study incurred will be due and payable from Elanco to Licensor within ten
(10) calendar days of the Effective Date. All payments made to Licensor pursuant
to this Agreement shall be sent via wire transfer to:

 

Beneficiary Bank Information

Bank Name: Bridge Bank, a division of Western Alliance Bank

ABA Routing #: [***]

Bank Address: 55 Almaden Blvd., San Jose, CA 95113, U.S.A.

Beneficiary Information

Account Name: Jaguar Animal Health Inc.

Account Number: [***]

Beneficiary Address: 201 Mission St., Suite 2375, San Francisco, CA 94105,
U.S.A.

 

5.2                          Development and Commercial Milestones. Provided
that Elanco does not terminate the agreement in accordance with Section 3.2 and
in partial consideration of the license and rights granted to it by Licensor
under this Agreement, Elanco shall make to Licensor the following non-refundable
milestone payments in accordance with Section 6 of this Agreement:

 

Milestone Event

 

Milestone Payment
(in USD)

1.

 

Successful Completion of the Dose-Ranging Study

 

$

[***]

2.

 

First Commercial Sale of a Licensed Product for acute indications of diarrhea

 

$

[***]

3.

 

First Commercial Sale of a Licensed Product for chronic indications of diarrhea

 

$

[***]

 

--------------------------------------------------------------------------------

*** CONFIDENTIAL TREATMENT REQUESTED

 

15

--------------------------------------------------------------------------------


 

Milestone Event

 

Milestone Payment
(in USD)

4.

 

Aggregate worldwide Net Sales of Licensed Products exceed $[***] in a Calendar
Year during the Term of this Agreement

 

$

[***]

5.

 

Aggregate worldwide Net Sales of Licensed Products exceed $[***] in a Calendar
Year during the Term of this Agreement

 

$

[***]

 

5.3                          Royalty Payments to Licensor. As further
consideration to Licensor for the license and other rights granted to Elanco
under this Agreement, Elanco shall make the following royalty payments to
Licensor:

 

Aggregate Net Sales
of Licensed Products
in the Territory during
the Calendar Year

 

Royalty rate for a
Licensed Product
Covered by a Valid
Claim

 

Royalty rate for a
Licensed Product not
Covered by a Valid
Claim and no
Competitive Product
(U.S. Only)

 

Royalty rate for a
Licensed Product not
covered by a Valid
Claim (OUS) and if in
the U.S., Competitive
Product has entered
the market

 

Up to $[***]

 

[***]

%

[***]

%

[***]

%

In excess of $[***]

 

[***]

%

[***]

%

[***]

%

 

For clarity, in the event aggregate Net Sales in any Calendar Year exceed $[***]
for a Licensed Product Covered by a Valid Claim, the first $[***] will be paid
at the [***]% royalty rate and only Net Sales in excess of $[***] will be paid
at the [***]% royalty rate.

 

5.4                          Royalty Term; Reduction. Royalties shall be paid
under Section 5.3, on a country-by-country basis and Licensed-Product by
Licensed-Product basis, commencing with the First Commercial Sale of a Licensed
Product in such country until the latest of: (a) the date on which there is no
Valid Claim of any Licensor Patent Covering such Licensed Product in such
country; (b) the expiration of any regulatory exclusivity in such country
covering such Licensed Product; or (c) the fifteenth anniversary of the First
Commercial Sale of a Licensed Product in such country (“Royalty Term”).

 

5.5                          Anti-Stacking Provision. Should Elanco determine
that access to Third Party’s patent rights is necessary for development or
commercialization of the Licensed Product due to the infringement or potential
infringement of such Third Party patent rights by the Licensor

 

--------------------------------------------------------------------------------

*** CONFIDENTIAL TREATMENT REQUESTED

 

16

--------------------------------------------------------------------------------


 

Technology, Elanco will consult with Licensor before seeking access to such
Third Party’s Patent Rights. If Elanco pays compensation to a Third Party for
access for a Licensed Product for which compensation is also due to Licensor,
Elanco shall have the right to deduct from the royalties owed to Licensor for
such Licensed Product, one half (1/2) of the royalties to be paid to said Third
Party; provided, however, that the maximum deduction under this Section 5.5
shall not exceed 50% of the royalty otherwise payable under Section 5.3.

 

5.6                          Blended Royalty Rates. The Parties hereby
acknowledge and agree that: (a) Products involving the exercise of the Licensor
Patents and/or the incorporation of the Licensor Know-How licensed pursuant to
this Agreement, if separate royalty rates were to be negotiated by the Parties
for the foregoing, would justify royalty rates of differing amounts with respect
to sales of such Products; and (b) such royalties relating to the Licensor
Patents and the Licensor Know-How would last for different royalty terms. In
light of such considerations and for reasons of convenience, the Parties have
hereby determined that a single, blended royalty rate for all Products,
regardless of whether such Products involve the exercise of the Licensor Patents
and/or the incorporation of the Licensor Know-How licensed pursuant to this
Agreement, will apply during a single royalty term and that the utilization of
such blended royalty rate is advantageous to both Parties.

 

6.                                 PAYMENTS AND REPORTS.

 

6.1                          Milestone Payments. Upon achievement by or on
behalf of Elanco of any milestone event set forth in Section 5.2, as applicable,
Elanco shall promptly notify Licensor of such achievement, and Elanco shall pay
Licensor the corresponding milestone payment within sixty (60) calendar days
after issuance by Licensor of an invoice for such milestone payment. With
respect to Milestone 4 and 5, the provision by Elanco to Licensor of the report
set forth in Section 6.2 specifying aggregate Net Sales in the applicable
Calendar Year that achieve the applicable milestone event, shall constitute
notice by Elanco of the achievement of the applicable Milestone. For clarity,
Elanco shall be obligated to make a milestone payment corresponding to each of
the events set forth in Section 5.2 only once, regardless of the number of
Licensed Products that achieve such milestone event or the number of times such
milestone event occurs for such Licensed Product.

 

6.2                          Royalty Payments. Beginning with the Calendar
Quarter in which the First Commercial Sale of a Licensed Product is made in the
Territory that requires royalty payments to Licensor, and for each Calendar
Quarter thereafter, royalty payments shall be made to Licensor in accordance
with the royalty rates set forth in Section 5.3 (together with the statement
described in this Section 6.2), within sixty (60) calendar days following the
end of each such Calendar Quarter. Each royalty payment shall be accompanied by
a report summarizing total Net Sales during the relevant Calendar Quarter, and
the calculation of royalties due thereon. In the event that no royalties are
payable in respect of a given Calendar Quarter, Elanco shall submit a royalty
report so indicating.

 

6.3                          Mode of Payment. All payments required under this
Agreement shall be made in U.S. Dollars, regardless of the country(ies) in which
sales are made, via wire transfer of immediately available funds as directed by
the other Party from time to time.

 

17

--------------------------------------------------------------------------------


 

6.4                          Records Retention. Commencing with the First
Commercial Sale of a Licensed Product, Elanco shall keep complete and accurate
records pertaining to the sale of each Licensed Product for a period not less
than three (3) Calendar Years after the year in which such sales occurred, and
in sufficient detail to permit Licensor to confirm the accuracy of the royalties
paid by Elanco hereunder.

 

6.5                        Audits.

 

6.5.1                During the Term, at the request and expense of Licensor,
Elanco shall permit an independent, certified public accountant, acceptable to
both Parties, at reasonable times and upon reasonable written notice, to examine
such records as may be necessary for the sole purpose of verifying the
calculation and reporting of Net Sales and the correctness of any royalty or
other payment made under this Agreement for any period within the preceding
three (3) years. Licensor may audit Elanco for up to two (2) years following the
termination or expiration of this Agreement. Each such period may only be
audited one time, provided however, Elanco shall provide reasonable cooperation
to Licensor’s accountant with respect to any follow-up inquiries pertaining to
any particular audit. Said accountant shall not disclose to Licensor or any
other person any information obtained in the context of such audit, except that
such accountant may disclose to Licensor the fact of a deficiency, the lack of a
deficiency or any overpayment, and the degree thereof, including the dollar
amount. All results of any such examination shall be made available to Elanco.

 

6.5.2                In the event that any audit reveals an under-payment in the
amount of any payments that should have been paid by Elanco to Licensor, then
such amount shall be paid within forty-five (45) calendar days after Licensor
makes a demand therefor. In addition, if the underpayment is in excess of five
percent (5%) of the amount due or Fifty Thousand U.S. Dollars ($50,000),
whichever is greater, of the amount that actually should have been paid, then
Elanco shall reimburse Licensor for its reasonable cost of the audit.

 

6.6                          Taxes. In the event that Elanco is mandated under
the laws of a country to withhold any Tax to any Taxing Authorities in such
country in connection with any payment to Licensor, such amount shall be
deducted from the payment to be made by Elanco, provided, that, Elanco shall
promptly notify Licensor so that Licensor may take lawful actions to avoid and
minimize such withholding. Elanco shall reasonably promptly furnish Licensor
with copies of any Tax certificate or other documentation evidencing such
withholding as necessary to satisfy the requirements of the relevant
Governmental Authority related to any application by Licensor for foreign tax
credit for such payment. Elanco agrees to cooperate with Licensor in claiming
exemptions from such deductions or withholdings under any agreement or treaty
from time to time in effect.

 

18

--------------------------------------------------------------------------------


 

7.                                 GRANT OF RIGHTS.

 

7.1                          License Grants to Elanco. Subject to the terms and
conditions set forth in this Agreement:

 

7.1.1                Licensor hereby grants to Elanco an exclusive (without any
reservation of rights by Licensor), sublicenseable license under the Licensor
Technology to use, develop, market, sell, offer to sell, import, export and
commercialize the Licensed Products in the Territory during the Term;

 

7.1.2                Licensor hereby grants to Elanco a non-exclusive,
sublicenseable license under the Licensor Technology to make or have made the
Licensed Products to the extent permitted under the Supply Agreement in the
Territory during the Term; and

 

7.1.3                Elanco hereby grants back to Licensor a non-exclusive,
sublicenseable license under the Licensor Technology to develop and
commercialize the Licensed Products in accordance with the Development Plan and
co-promotion plan provided for in Section 4.3 in the Co-Promotion Territory
during the Co-Promotion Term.

 

7.1.4

 

7.2                          Licensor Retention of Rights. Licensor retains the
right to practice and/or license the Licensor Technology outside of the Field of
Use in the Territory and may retain any and all proceeds from any such license.

 

7.3                         Sublicensing.

 

The license granted in Section 7.1.1 includes the right of Elanco to sublicense
any and all of the licensed rights under Section 7.1.1 to one or more tiers of
Sublicensees including but not limited to its Affiliates. All sublicenses
granted to Third Parties will be pursuant to a written agreement that is in
accordance with and not broader than the terms of this Agreement. Elanco shall
remain responsible for the performance of any activities conducted by a
Sublicensee, and for all payments owed to the Licensor therefrom.

 

7.4                          Trademarks. Licensor hereby grants to Elanco a
license in the Territory under the Trademarks and Alternate Trademarks, both as
defined below, and their associated goodwill during the Term to use the
Trademarks and Alternate Trademarks and their corresponding domain names for the
development, sale, importation, exportation, lease or disposal of any Licensed
Product. The license shall be exclusive (without any reservation of rights by
Licensor) in the Elanco Exclusive Territory and shall be co-exclusive (with
Licensor) in the Co-Promotion Territory during the Co-Promotion Term. During the
Term, Elanco shall market the Licensed Products throughout the Territory under
the CanaleviaTM trademarks listed on Exhibit 7.4 (collectively, the
“Trademarks”). In countries in the Territory where the CanaleviaTM trademark is
unavailable, Licensor will seek an alternative trademark for the Licensed
Products in such countries (each, an “Alternate Trademark”). Licensor will be
solely responsible for and will use Commercially Reasonable Efforts to timely
obtain the CanaleviaTM trademark, or an Alternate Trademark, for use on the
Licensed Products. Licensor will initiate trademark filing activities

 

19

--------------------------------------------------------------------------------

 

promptly following the execution of this Agreement in such countries of interest
to Elanco. Licensor shall own all right, title and interest in and to such
Trademarks and Alternate Trademarks. Elanco has the right to incorporate the
Trademarks (and any Alternative Trademark, where applicable) within Elanco’s
trade dress. The rights to such trade dress shall remain with Elanco. The
ownership and all goodwill from the use of the Trademarks (and Alternate
Trademarks) and corresponding domain names shall vest in and inure to the
benefit of Licensor. Licensor shall provide a complete listing of all Trademarks
in Exhibit 7.4, including application number, registration number, renewal date,
application filing date, and the like. Within 30 calendar days of a Licensor
Trademark registration, Licensor shall provide notice to Elanco including the
date of registration. No more than once a year, at Elanco’s request, Licensor
shall provide Elanco an updated Exhibit 7.4. Licensor shall be responsible for
renewing the Trademarks and Alternate Trademarks at its expense. In the event of
the institution or threatened institution of any suit by a Third Party against
Elanco for trademark infringement involving the use, manufacture, sale, offer
for sale, importation, distribution or marketing of a Licensed Product in the
Territory, where such infringement claim is a result of the use of the
Trademarks or Alternate Trademarks or corresponding domain names, Elanco shall
promptly notify Licensor in writing of such suit. Licensor shall have the sole
right to defend and control such suit at its own expense and at its sole
discretion and shall be responsible for all damages incurred as a result
thereof. Elanco hereby agrees to assist and cooperate with Licensor, at
Licensor’s reasonable request and expense, in the defense of any suit related to
the use of the Trademarks or Alternate Trademarks or corresponding domain names
(including, without limitation, consenting to being named as a nominal party
thereto). During the pendency of such action and thereafter, Elanco shall
continue to make all payments due under this Agreement. If Licensor finally
prevails and receives an award from such Third Party as a result of such action
(whether by way of judgment, award, decree, settlement or otherwise), such award
shall be retained entirely by Licensor.

 

7.5                               Trade-dress. Elanco shall identify on
trade-dress for Licensed Products in the Territory that the Licensed Product is
being manufactured by (or on behalf of) Licensor and distributed by Elanco
pursuant to a license from Licensor to the extent legally permissible.

 

8.                                      MANUFACTURING AND SUPPLY

 

8.1                               Supply of Licensed Product.

 

8.1.1                     Licensor shall be responsible for the manufacture and
supply of Elanco’s reasonable requirements of API, drug product or finished
product in accordance with the Supply Agreement and in compliance with GxP, if
applicable.

 

8.1.2                     Prior to the first purchase of Licensed Products from
Licensor by Elanco, the Parties will enter into negotiations and execute:

 

(a)                                 an agreement governing the supply of active
product ingredient and/or finished Product by Licensor to Elanco (“Supply
Agreement”) substantially in line with the terms attached hereto in
Exhibit 8.1.2(a); and

 

20

--------------------------------------------------------------------------------


 

(b)                                 an agreement that addresses Product
Complaints as well as procedures, testing, specifications and quality of raw
materials and that sets forth the quality expectations, responsibilities,
oversight and requirements relating to the manufacture and supply Licensed
Products (“Quality Agreement”).

 

8.1.3                     Licensor shall manufacture the Licensed Products in
accordance with the terms and conditions of this Agreement, the Supply Agreement
and the Quality Agreement, and shall ensure that all Licensed Product delivered
pursuant to such agreements shall conform with the specifications as mutually
agreed upon in writing by the Parties, GxP and all Applicable Laws.

 

8.1.4                     Notwithstanding any provisions of the Quality
Agreement, following the Effective Date, Elanco shall have the right, one time
per calendar year, upon reasonable notice during normal business hours, to
conduct a quality audit of the manufacturing process to be used in the supply of
the Licensed Products to ensure GxP compliance; provided however, that Elanco
shall have the right to further audits if corrective actions are necessary based
on the original audit to ensure that such corrections have been made or if
quality concerns require an audit for causes related thereto. If any deficiency
is identified by Elanco from the foregoing quality audit, the Parties shall
agree to reasonable corrective actions to be implemented prior to the
manufacture of the Licensed Products.

 

8.1.5                     Licensor shall not move or otherwise modify the
manufacturing processes without Elanco’s prior consent, not to be unreasonably
withheld, unless such moves or modifications are done according to the change
control provisions in the Quality Agreement.

 

8.2                               Packaging and Labeling. Elanco is responsible
for all labeling and packaging for the Licensed Products. All designs will be
submitted to the JSC for approval. The Licensed Product label will carry the
Elanco name and brand.

 

9.                                      OWNERSHIP; PATENTS AND KNOW-HOW.

 

9.1                               Ownership. Licensor shall retain all right,
title and interest in and to the Licensor Technology regardless of Elanco’s
preparation and filing of any Registration Applications, subject to the licenses
granted to Elanco pursuant to Section 7.1. Elanco shall retain all right, title
and interest in and to Elanco Platform Technology.

 

9.2                               Improvements.

 

9.2.1                     All right, title and interest in and to any
Improvements shall be owned as follows:

 

(a)                                 if related to the Elanco Platform
Technology, it shall be owned solely by Elanco;

 

(b)                                 if unrelated to the Elanco Platform
Technology and made solely by employees or contractors of Licensor, it shall be
owned solely by Licensor;

 

21

--------------------------------------------------------------------------------


 

(c)                                  if unrelated to the Elanco Platform
Technology and made solely by employees or contractors of Elanco, it shall be
owned solely by Elanco; and

 

(d)                                 if unrelated to the Elanco Platform
Technology and made by employees or contractors of both Parties, it shall be
owned jointly by the Parties (“Joint Inventions”). Each Party shall have the
right to exploit any Joint Inventions, to the extent it can do so without
infringing on the other Party’s other intellectual property rights, without
compensation, liability or other obligation (including, without limitation,
accounting obligations) to the other Party.

 

9.2.2                     Elanco shall automatically receive a license to all
Licensor’s Improvements under Section 9.2.1 pursuant to the licenses granted in
Section 7.1 of this Agreement.

 

9.2.3                     Elanco hereby grants Licensor a non-exclusive,
royalty-free, irrevocable, perpetual license to use all Elanco’s Improvements
(excluding any Know-How comprising Elanco Platform Technology) solely to
commercialize Licensed Products in the Territory. This provision shall survive
any termination or expiration of this Agreement.

 

9.3                               Patent Notification, Prosecution, Maintenance
and Extension.

 

9.3.1                     Licensor shall provide a complete listing of all
Licensor Patents existing as of the Effective Date in Exhibit 9.3.1, including
application number, patent number, expiration date, assignee, filing date,
priority information, and the like. Within 30 calendar days of a Licensor Patent
issuing, Licensor shall provide notice to Elanco including the date of issuance
and a copy of the issued claims. No more than once a year, at Elanco’s request,
Licensor shall provide Elanco an updated Exhibit 9.3.1.

 

9.3.2                     Subject to the terms of the Napo License Agreement,
each Party shall have full responsibility for, and shall control the preparation
and prosecution of, and the maintenance of, all Patent Rights relating to the
Patent Rights owned solely by it throughout the Territory. Each Party shall pay
all costs and expenses of filing, prosecuting and maintaining such Patent Rights
relating to Improvements owned solely by it. Notwithstanding the foregoing,
Licensor agrees to provide Elanco copy of and to solicit Elanco’s advice and
review any patent application to the extent such are related to Licensor Patents
and Licensor Improvements and all material prosecution matters related thereto
within a reasonable time prior to submission of the same to the relevant patent
authority. Except as provided by Section 9.3.4, the Parties shall bear their own
costs of such activities for such Patent Rights.

 

9.3.3                     Each Party agrees to promptly provide to the other
Party with a complete written disclosure of any Improvement, except improvements
to the Elanco Platform Technology, made by such Party. Licensor shall in its
sole discretion, determine whether or not to proceed with the preparation and
prosecution of a patent application directed to any Improvement owned solely by
Licensor. Elanco shall determine, in its sole discretion, whether any
Improvement owned solely by it shall, in its sole discretion, determine whether
or not to

 

22

--------------------------------------------------------------------------------


 

proceed with the preparation and prosecution of a patent application directed to
any Improvement owned solely by Elanco.

 

9.3.4                     Notwithstanding Section 9.3.3, upon written notice by
Elanco to Licensor that a patent application should be filed for an Improvement
owned by Licensor in a particular country in the Territory in which Elanco
intends to commercialize the Licensed Product; Licensor shall, at its sole cost
and expense, promptly file patent applications for any Improvement licensed to
Elanco pursuant to Section 7.1 in such country.

 

9.3.5                     Licensor and Elanco shall together determine whether
or not to proceed with the preparation and prosecution of a patent application
directed to any Joint Inventions. Licensor and Elanco shall share equally all
costs and expenses of preparing, filing, prosecuting and maintaining patent
applications and patents relating to Joint Inventions. If either Party elects
not to pay for: (A) the filing of a patent application in any country in the
Territory on any Joint Inventions, or (B) the further prosecution or maintenance
of any Patent Rights directed to any Joint Invention in any country in the
Territory, or (C) the filing of any divisional or continuing patent application
(based on a prior patent application or patent) on a Joint Inventions in any
country in the Territory, such Party shall notify the other Party in writing in
a timely manner and the other Party may do so at its sole expense.

 

9.3.6                     Each Party agrees to cooperate with the other Party to
execute all lawful papers and instruments, to make all rightful oaths and
declarations, and to provide consultation and assistance as may be reasonably
necessary in the preparation, prosecution, maintenance and enforcement of the
Patent Rights directed to Improvements.

 

9.3.7                     Licensor, at Elanco’s reasonable request, and subject
to the terms of the Napo License Agreement, shall cooperate on the selection of
Licensor Patents, if any, for term extension and in the filing of any term
extensions, supplementary protection certificates or equivalents thereof
offering patent protection beyond the initial term.

 

9.3.8                     Licensor, at Elanco’s reasonable request, shall
cooperate in the submission of Licensor Patents for inclusion in the FDA
Approved Animal Drug Products (Green Book) or any comparable listing under
Applicable Laws in any country in the Territory.

 

9.4                               Patent and Trademark Rights Enforcement and
Defense.

 

9.4.1                     If either Party learns of an infringement,
unauthorized use, misappropriation or ownership claim or threatened infringement
or other such activity (an “Infringement”) by a Third Party with respect to a
Licensed Patent within the Territory, such Party shall promptly notify the other
Party in writing and shall promptly provide such other Party with available
evidence of such Infringement.

 

9.4.2                     Licensor shall have the first right, but not the duty,
to institute, prosecute, and control any action or proceeding with respect to an
Infringement based on any Licensor Technology or use of a Licensor owned
Trademark or Alternate Trademark in the Territory. If Licensor (or its designee)
does not take action to secure actual cessation of such infringement

 

23

--------------------------------------------------------------------------------


 

(except by granting said Third Party a license under the infringed patents or
trademarks) or institute an infringement proceeding against an offending Third
Party within one hundred eighty (180) calendar days after a receipt of evidence
of the Infringement, Elanco shall have the right, but not the duty, to
institute, prosecute, and control any action or proceeding with respect to such
Infringement. The costs and expenses of any such action (including fees of
attorneys and other professionals) shall be borne by the Party instituting the
action, or, if the Parties elect to cooperate in instituting and maintaining
such action, such costs and expenses shall be borne by the Parties in such
proportions as they may agree in writing. The non-instituting Party may be
represented by counsel in such proceeding at the non-instituting Party’s sole
cost. In the event that Elanco bears costs under aforementioned sentence, Elanco
may offset 50% of such costs from payments up to 50% of what is otherwise owed
by Elanco under Sections 5.2 and 5.3. Each Party shall execute all necessary and
proper documents, take such actions as shall be appropriate to allow the other
Party to institute, prosecute, and control such Infringement actions and shall
otherwise cooperate in the institution and prosecution of such actions
(including, without limitation, consenting to being named as a nominal party
thereto). Any award, damages or other monetary awards recovered (whether by way
of settlement or otherwise) shall be applied first to reimburse both Parties for
all reasonable out of pocket costs and expenses incurred by each Party with
respect to such action on a pro rata basis and, if after such reimbursement any
funds remain from such award, they shall be allocated as follows: (A) if
Licensor has instituted and maintained such action alone, Licensor shall be
entitled to retain such remaining funds; (B) if Elanco has instituted and
maintained such action alone, Elanco shall be entitled to retain such remaining
funds, but shall pay Licensor a royalty, as if such remaining funds constituted
Net Sales made within the month the funds are received; or (C) if the Parties
have cooperated in instituting and maintaining such action, the Parties shall
allocate such remaining funds between themselves in the same proportion as they
have agreed to bear the expenses of instituting and maintaining such action. The
Parties shall not enter into any settlement that would adversely affect a
Party’s rights under this Agreement, impose any financial liability or
obligation, compromise the validity or enforceability of a Licensor Patent, or
constitute an admission of guilt or wrongdoing by a Party without the prior
written consent of the Parties.

 

9.4.3                     In the event the validity or enforceability of a
Licensor Patent that Covers a Licensed Product is challenged by a Third Party,
either as a counterclaim in an infringement action, a declaratory judgment
action or administrative proceeding within the United States Patent and
Trademark Office (such as an Inter Partes Review or Post Grant Review
proceeding) or the like, the Parties shall cooperate to defend against the
challenge and Licensor shall bear the costs of such defense, with such costs
being reimbursed out of any award, settlement or other recovery as set forth
with respect to infringement actions in Section 9.4.2.

 

9.4.4                     The rights of enforcement set forth in this
Section shall be subject to the Napo License Agreement with respect to the Napo
Patents and the Napo Know-How.

 

9.5                               Infringement Action by Third Parties. In the
event of the institution or threatened institution of any suit by a Third Party
against Elanco for patent infringement involving the use, manufacture, sale,
offer for sale, importation, distribution or marketing of a Licensed Product in
the Territory, where such infringement claim is a result of the use of the
Licensor Technology, Elanco shall promptly notify Licensor in writing of such
suit. Licensor shall defend and

 

24

--------------------------------------------------------------------------------

 

indemnify Elanco in such suit at its own expense and shall be responsible for
all damages incurred as a result thereof. Elanco may be represented by counsel
in such proceeding at Elanco’s sole cost. Elanco hereby agrees to assist and
cooperate with Licensor, at Licensor’s reasonable request and expense, in the
defense of any suit related to the Licensor Technology. During the pendency of
such action and thereafter, Elanco shall continue to make all payments due under
this Agreement. If Licensor finally prevails and receives an award from such
Third Party as a result of such action (whether by way of judgment, award,
decree, settlement or otherwise), such award shall be retained entirely by
Licensor. Elanco agrees in connection with any such defense proceedings by
Licensor to use Commercially Reasonable Efforts to cooperate to minimize any
damages incurred in connection with any such infringement claim.

 

10.                               REGULATORY MATTERS.

 

10.1                        Regulatory Filings and Approvals.

 

10.1.1              Elanco shall be responsible, at its own expense, for
preparing, filing and maintaining all required Registration Applications and
Registrations for Licensed Products in the Elanco Exclusive Territory. Licensor
shall be responsible, at its own expense, for preparing, filing and maintaining
all required Registration Applications and Registrations for Licensed Products
in the Co-Promotion Territory.

 

10.1.2              Each Party will provide the other Party in a timely manner
with all information and assistance required by the other Party in order to
file, obtain and maintain such required Registrations and to otherwise interact
with Regulatory Authorities.

 

10.1.3     The Registrations in the Co-Promotion Territory will be filed in the
name of Licensor and such Registrations shall be exclusively owned by Licensor.
The Registrations in the Elanco Exclusive Territory will be filed in the name of
Elanco and such Registrations will be exclusively owned by Elanco.

 

10.2                        Licensed Product Withdrawals and Recalls. In the
event that any Regulatory Authority threatens or initiates any action to remove
any Licensed Product from the market in any country in the Territory, and in the
event that a Party is notified of a Product Complaint, the Party who receives
the notice shall notify the other Party of such event within one (1) business
day after becoming aware of the action, threat, or requirement (as applicable).
Elanco shall consult with Licensor prior to initiating a recall or withdrawal of
Licensed Product in any country or regulatory jurisdiction in the Territory;
provided, however, that the final decision as to whether to recall or withdraw a
Licensed Product shall be made by Elanco. Elanco shall be responsible, at its
sole expense, for conducting any recalls or taking such other necessary remedial
action in the Territory, notwithstanding any indemnification rights or other
recourse that Elanco might have against Licensor under the Supply Agreement.

 

10.3                        Adverse Event Reporting. Representatives of each
Party from the affected areas will begin meeting as soon as possible but no
later than thirty (30) calendar days after the Effective Date of this Agreement
and will work in good faith together to develop a

 

25

--------------------------------------------------------------------------------


 

Pharmacovigilance Agreement within ninety (90) calendar days which shall, among
others, provide for appropriate reporting of any Adverse Events.

 

11.                          REPRESENTATIONS AND WARRANTIES.

 

11.1                        Representations and Warranties of Both Parties. Each
Party hereby represents and warrants to the other Party, as of the Effective
Date, that:

 

11.1.1              such Party: (a) is a corporation duly organized, validly
existing and in good standing under the laws of the jurisdiction in which it is
incorporated; (b) has the corporate power and authority and the legal right to
own and operate its property and assets, to lease the property and assets it
operates under lease, and to carry on its business as it is now being conducted;
and (c) is in compliance and will be during the Term of this Agreement remain in
compliance with all requirements of Applicable Law, except to the extent that
any noncompliance would not have a material adverse effect on the properties,
business, financial or other condition of such Party and would not materially
adversely affect such Party’s ability to perform its obligations under this
Agreement;

 

11.1.2              such Party: (a) has the corporate power and authority and
the legal right to enter into this Agreement and to perform its obligations
hereunder; and (b) has taken all necessary corporate action on its part to
authorize the execution and delivery of this Agreement and the performance of
its obligations hereunder. The Agreement has been duly executed and delivered on
behalf of such Party, and constitutes a legal, valid, binding obligation,
enforceable against such Party in accordance with its terms except to the extent
that enforceability may be limited by applicable bankruptcy, insolvency or other
laws affecting the enforcement of creditors’ rights generally and subject to the
general principles of equity (regardless of whether enforcement is sought in a
court of law or equity);

 

11.1.3              such Party has obtained all necessary consents, approvals
and authorizations of all governmental authorities and Third Parties required to
be obtained by such Party in connection with this Agreement, other than any
approvals required of applicable Regulatory Authorities as may be required under
this Agreement from time to time; and

 

11.1.4              the execution and delivery of this Agreement and the
performance of such Party’s obligations hereunder: (a) do not conflict with or
violate any requirement of any Applicable Law; and (b) do not conflict with, or
constitute a default under, any contractual obligation of such Party.

 

11.2                        Representations, Warranties and Covenants of
Licensor. Licensor represents, warrants and covenants to Elanco, as of the
Effective Date, and except as otherwise specified, at all times during the Term,
that:

 

11.2.1              Parties’ exercise of any rights under the Licensor
Technology as contemplated by this Agreement will not infringe any Patent Right
or, to Licensor’s knowledge, other intellectual property right of any Third
Party;

 

26

--------------------------------------------------------------------------------


 

11.2.2              Napo has not misappropriated any Patent Right or other
intellectual property right of any Third Party;

 

11.2.3              as of the Effective Date there is no pending litigation that
alleges, and Licensor has not received any notice threatening such litigation or
any other notice that, Licensor’s activities relating to the Product violate or
would violate any intellectual property rights of any Third Party;

 

11.2.4              as of the Effective Date, and to Licensor’s knowledge, and
except pursuant to the Napo License Agreement no person or entity, other than
Licensor has any rights to or interest in the Licensor Technology or the
Trademarks;

 

11.2.5              as of the Effective Date, Licensor has not given any notice
to any Third Party asserting infringement by such Third Party of any of the
Licensor Technology or the Trademarks and, to Licensor’s knowledge, there is no
unauthorized use, infringement or misappropriation of the Licensor Technology or
the Trademarks;

 

11.2.6              as of the Effective Date, Licensor’s activities relating to
the Product have not violated, and by developing, making, using, marketing,
selling, having sold, importing and distributing the Product as contemplated by
this Agreement would not violate any Patent Rights or, to Licensor’s knowledge,
any valid intellectual property right of any Third Party;

 

11.2.7              Licensor has not executed or entered into any agreement with
or granted to any Third Party, directly or indirectly, any rights that would
conflict with the rights granted to Elanco under this Agreement;

 

11.2.8              as of the Effective Date, and to Licensor’s knowledge:
(A) Licensor has made available to Elanco (to the extent the same exists and is
material to assessing the commercial, medical, clinical or regulatory potential
of the Product) all information in its possession or control regarding the
Product that is material, and (B) the information it has given to Elanco is
accurate and complete;

 

11.2.9              as of the Effective Date, Exhibit 9.3.1 is an accurate and
complete listing of all Licensor Patents and Exhibit 7.4 is an accurate and
complete listing of all Trademarks;

 

11.2.10       as of the Effective Date, and to Licensor’s knowledge, Licensor is
not aware of any inventors of any Licensor Patent Rights other than those listed
as inventors on applications filed for such Licensor Patent Rights;

 

11.2.11       as of the Effective Date, and to Licensor’s knowledge, Licensor
has taken reasonable steps to protect the confidentiality of Licensor Know-How;
and

 

11.2.12       as of the Effective Date, and to Licensor’s knowledge, it owns or
controls all right, title and interest in and to the existing Licensor
Technology and the Trademarks and such right, title and interest is free and
clear of all encumbrances, security interests, options and licenses, except for
security interest granted to lenders in the normal course of business.

 

27

--------------------------------------------------------------------------------


 

11.3                        Representations, Warranties and Covenants of Elanco.
Elanco represents, warrants and covenants to Licensor, as of the Effective Date,
and except as otherwise specified, at all times during the Term, that:

 

11.3.1              it shall perform those activities assigned to it under the
Development Program and this Agreement in compliance with Applicable Law,
including GxP, in each case as applicable under the laws and regulations of the
country where such activities are conducted, and will conduct such activities in
accordance with the terms of this Agreement; and

 

11.3.2              it has not been debarred, and no employee or agent of Elanco
involved or to be involved in carrying out Elanco’s obligations under this
Agreement has been debarred under the provisions of the Generic Drug Enforcement
Act of 1992, 21 U.S.C. Sec. 335a(a) and (b) or sanctioned by a Federal Health
Care Program (as defined in 42 U.S.C. § 1320a-7b(f)) including but not limited
to, the federal Medicare or a state Medicaid program, or debarred, suspended,
excluded, or otherwise declared ineligible from any Federal agency or program.
In the event that Elanco (i) becomes debarred, suspended, excluded, sanctioned,
or otherwise declared ineligible, or (ii) received notice of an action or threat
of an action with respect to a debarment, suspension, exclusion, sanction, or
ineligibility, Elanco agrees to immediately notify Licensor. Elanco also agrees
that in the event that it becomes debarred, suspended, excluded, sanctioned or
otherwise declared ineligible, it shall immediately notify Licensor in writing
and cease all activities being performed pursuant to this Agreement, and
Licensor shall have the right to immediately terminate this Agreement.

 

11.4                        Disclaimers.

 

11.4.1              EXCEPT AS EXPRESSLY SET FORTH IN THIS SECTION 11, NEITHER
PARTY MAKES ANY REPRESENTATIONS OR EXTENDS ANY WARRANTIES OF ANY KIND, EITHER
EXPRESS OR IMPLIED, AND EACH PARTY EXPRESSLY DISCLAIMS ALL IMPLIED WARRANTIES OF
MERCHANTABILITY AND OF FITNESS FOR A PARTICULAR PURPOSE OR USE, OR
NON-INFRINGEMENT.

 

11.4.2              EXCEPT WITH RESPECT TO A PARTY’S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT, NEITHER PARTY WILL BE LIABLE TO THE OTHER PARTY FOR
INDIRECT, INCIDENTAL, CONSEQUENTIAL, OR SPECIAL DAMAGES, INCLUDING, BUT NOT
LIMITED TO, LOST PROFITS ARISING FROM OR RELATING TO ANY BREACH OF THIS
AGREEMENT, REGARDLESS OF ANY NOTICE OF THE POSSIBILITY OF SUCH DAMAGES. NOTHING
IN THIS SECTION IS INTENDED TO LIMIT OR RESTRICT THE INDEMNIFICATION RIGHTS OR
OBLIGATIONS OF ANY PARTY WITH RESPECT TO CLAIMS BY THIRD PARTIES AGAINST A PARTY
FOR INDIRECT, INCIDENTAL, CONSEQUENTIAL, OR SPECIAL DAMAGES.

 

28

--------------------------------------------------------------------------------


 

12.                               PUBLICATION; CONFIDENTIALITY.



12.1                        Notification and Review.

 

12.1.1              Both Parties recognize that each may wish to publish the
results of their work relating to the subject matter of this Agreement. However,
both Parties also recognize the importance of acquiring patent protection.
Consequently, any proposed scientific publication, by either Party (including
its Affiliates and/or Sublicensees), that includes information related to the
Licensed Product and/or the other Party’s Confidential Information, shall comply
with this Section 12.1. At least forty-five (45) calendar days before a
manuscript is to be submitted to a publisher, the publishing Party shall provide
the JSC with a copy of the manuscript. If the publishing Party wishes to make an
oral presentation or publish any abstract, it shall provide the JSC with a
summary of such presentation or abstract, as the case may be, at least fifteen
(15) business days before such oral presentation or before such abstract is to
be submitted. Any oral presentation, including any question period, shall not
include any Confidential Information unless both Parties otherwise agree in
writing in advance of such oral presentation. Notwithstanding the foregoing,
Elanco may publish clinical trial information on Elanco’s online database. For
the avoidance of doubt, this Section 12.1.1 does not apply to promotional
material which Elanco may develop and make available in accordance with its
internal policies.

 

12.1.2              The JSC shall, as appropriate, pass the manuscript,
abstract, text or any other material provided under Section 12.1.1 to the patent
counsel or other designated representative of the Party (the “Interested Party”)
reasonably believed by the JSC to own the underlying technology which is the
subject matter of such manuscript, abstract, text or other material, for a
determination by such Interested Party whether patentable subject matter is or
may be disclosed. The Interested Party or the JSC, as applicable, shall notify
the publishing Party in writing within thirty (30) calendar days of receipt of
the proposed publication if such Interested Party, in good faith, determines
that patentable subject matter is or may be disclosed, or if the Interested
Party or the JSC, in good faith, believes Confidential Information (as defined
in Section 12.2) is or may be disclosed. In the event the JSC, in its sole
discretion, determines that patent applications should be filed, the publishing
Party shall delay its publication or presentation for a period not to exceed one
hundred twenty (120) calendar days from the JSC’s receipt of the proposed
publication or presentation to allow time for the filing of patent applications
directed to such subject matter. In the event that the delay needed to complete
the filing of any necessary patent application will exceed the one hundred
twenty (120)-calendar-day period, the JSC will discuss the need for obtaining an
extension of the publication delay beyond the one hundred twenty
(120)-calendar-day period. If the JSC determines in good faith that Confidential
Information is or may be disclosed, the JSC will determine mutually acceptable
modifications to the proposed publication or presentation to avoid such
disclosure.

 

12.1.3              Except as expressly provided in this Section 12, each Party
agrees not to make any publication, public announcement or disclosure of the
terms of this Agreement, without first obtaining the written approval of the
other Party and agreement upon the nature and text of such public announcement
or disclosure, which approval shall not be unreasonably withheld or delayed.
Notwithstanding the foregoing, the Parties shall agree upon a press release to
announce the execution of this Agreement, together with a corresponding question
and answer

 

29

--------------------------------------------------------------------------------

 

script for use in responding to inquiries about the Agreement and Licensor and
Elanco may each disclose to Third Parties the information contained in such
press release and question and answer script without the need for further
approval by the other. Unless otherwise agreed by the Parties, there shall be no
public disclosure of the financial terms of this Agreement, except as may be
required by law.

 

12.1.4              Each Party agrees that it shall cooperate fully with the
other with respect to all disclosures regarding this Agreement and any documents
ancillary hereto required under Applicable Laws to the United States Securities
and Exchange Commission and any other comparable governmental or regulatory
agencies.

 

12.2                        Confidentiality; Exceptions. Except to the extent
expressly authorized by this Agreement or otherwise agreed in writing, the
Parties agree that, for the longer of: (i) during the Term and for five
(5) years thereafter; or (ii) ten (10) years from Effective Date; a receiving
Party shall keep, and shall ensure that its Affiliates, and their officers,
directors, employees and agents, keep, completely confidential and shall not
publish or otherwise disclose and shall not use for any purpose other than as
set forth in this Agreement: (i) any information furnished to it by the
disclosing Party; or (ii) developed under or in connection with this Agreement
by either Party; except in each of subclause (i) and (ii) to the extent that it
can be established by the receiving Party by contemporaneous written records
that such information: (A) was already known to the receiving Party, other than
under an obligation of confidentiality, at the time of disclosure by the
disclosing Party; (B) was generally available to the public or otherwise part of
the public domain at the time of its disclosure to the receiving Party;
(C) became generally available to the public or was otherwise part of the public
domain after its disclosure hereunder and other than through any act or omission
of the receiving Party in breach of this Agreement; or (D) was developed by the
receiving Party independent of any disclosure received under this Agreement; or
(E) was disclosed to the receiving Party, other than under an obligation of
confidentiality, by a Third Party who had no obligation to the disclosing Party
not to disclose such information to others (all such information to which none
of the foregoing exceptions applies, “Confidential Information”).

 

12.3                        Authorized Disclosures. Notwithstanding
Section 12.2, each Party may disclose Confidential Information of the disclosing
Party that: (i) is submitted by a receiving Party to governmental authorities
including, for the avoidance of doubt, any Regulatory Authorities, to facilitate
the issuance of Registrations for the Licensed Product, provided that reasonable
measures shall be taken to assure confidential treatment of such Confidential
Information; (ii) is provided by the receiving Party to Third Parties under
confidentiality agreements having provisions at least as stringent as those in
this Agreement, for consulting, manufacturing development, manufacturing,
external testing, marketing trials and to Third Parties who are sublicensees or
other development/marketing partners hereunder with respect to any of the
subject matter of this Agreement; or (iii) is otherwise required to be disclosed
in compliance with Applicable Laws (including, without limitation and for the
avoidance of doubt, the requirements of the U.S. Securities and Exchange
Commission, Taxing Authorities and Nasdaq or any other stock exchange on which
securities issued by a Party are traded) or order by a court or other regulatory
body having competent jurisdiction. In addition, the restrictions contained in
Section 12.2 shall not apply to Licensor or Elanco to the extent the
Confidential Information relates to

 

30

--------------------------------------------------------------------------------


 

any patent application related to: (A) any Licensor Technology solely owned by
Licensor; or (B) any technology solely owned by Elanco, as the case may be.

 

12.4                        Limitations on Use. Each Party shall use any
Confidential Information obtained by such Party from the other Party, its
Affiliates, or its sublicensees, pursuant to this Agreement or otherwise, solely
in connection with the activities or transactions contemplated hereby or
expressly permitted hereunder.

 

12.5                        Remedies. Each Party shall be entitled, in addition
to any other right or remedy it may have, at law or in equity, to an injunction,
without the posting of any bond or other security, enjoining or restraining the
other Party from any violation or threatened violation of this Section 12.

 

13.                               INDEMNIFICATION; INSURANCE.

 

13.1                        By Elanco. Elanco shall indemnify, defend and hold
harmless Licensor and its Affiliates, and their respective directors, officers,
employees and agents, from and against any and all liabilities, damages, losses,
costs and expenses (including the reasonable fees of attorneys and other
professionals) for claims of any Third Party arising out of or resulting from:

 

13.1.1              negligence or wrongful intentional acts or omissions of
Elanco, Sublicensees and their respective directors, officers, employees and
agents, in connection with the activities contemplated under this Agreement;

 

13.1.2              any actual or alleged infringement of any Third Party rights
(including, without limitation, any contractual, patent, trademark, copyright,
or other intellectual property right) arising from the Parties’ exercise of any
rights under the Elanco Platform Technology (to the extent not arising under the
Licensor Technology) as contemplated under the terms of this Agreement; or

 

13.1.3              any breach of any representation or warranty made by Elanco
pursuant to Sections 11.1 or 11.3;

 

except for those losses for which Licensor, in whole or in part, has an
obligation to indemnify Elanco pursuant to Section 13.2, as to which losses each
Party shall indemnify the other to the extent of their respective liability for
the losses.

 

13.2                        By Licensor. Licensor shall indemnify, defend and
hold harmless Elanco and its respective directors, officers, employees and
agents, from and against any and all liabilities, damages, losses, costs and
expenses (including the reasonable fees of attorneys and other professionals)
for claims of any Third Party arising out of or resulting from:

 

13.2.1              negligence or wrongful intentional acts or omissions of
Licensor or its Affiliates, and their respective directors, officers, employees
and agents, in connection with the activities contemplated under this Agreement;
or

 

31

--------------------------------------------------------------------------------


 

13.2.2              any actual or alleged infringement or misappropriation of
any Third Party rights (including, without limitation, any contractual, patent,
trademark, copyright, or other intellectual property right) arising from the
Parties’ exercise of any rights under the Licensor Technology (to the extent not
arising under the Elanco Platform Technology) as contemplated under the terms of
this Agreement; or

 

13.2.3              any breach of any representation or warranty made by
Licensor pursuant to Sections 11.1 or 11.2;

 

except for those losses for which Elanco, in whole or in part, has an obligation
to indemnify Licensor pursuant to Section 13.1, as to which losses each Party
shall indemnify the other to the extent of their respective liability for the
losses.

 

13.3                        Notice. In the event that any person (an
“Indemnitee”) entitled to indemnification under Section 13.1 or 13.2 is seeking
such indemnification, such Indemnitee shall inform the indemnifying Party of the
claim as soon as reasonably practicable after such Indemnitee receives notice of
such claim, shall permit the indemnifying Party to assume direction and control
of the defense of the claim (including the sole right to settle it at the sole
discretion of the indemnifying Party, provided that such settlement does not
impose any obligation on the Indemnitee or the other Party) and shall cooperate
as requested (at the expense of the indemnifying Party) in the defense of the
claim.

 

13.4                        Complete Indemnification. As the Parties intend
complete indemnification, all costs and expenses, including without limitation,
reasonable legal fees and expenses, actually incurred by an Indemnitee in
connection with enforcement of Sections 13.1 and 13.2 shall also be reimbursed
by the indemnifying Party.

 

13.5                        Insurance. Each Party shall maintain, and shall
require its Affiliates and sublicensees hereunder to maintain, a general
liability and product liability insurance program on terms customary in the
pharmaceutical industry covering all activities and obligations of it, and, as
the case may be, its Affiliates, hereunder, or other programs with comparable
coverage, up to and beyond the expiration or termination of this Agreement
during (i) the period that any Licensed Product is being commercially
distributed or sold by a Party, its Affiliates or Sublicensees, and (ii) a
commercially reasonable period thereafter.

 

14.                               TERM; TERMINATION.

 

14.1                        Term. This Agreement shall become effective as of
the Effective Date and, unless earlier terminated pursuant to any other
provisions of this Section 14, shall expire upon the end of the Royalty Term
(the “Term”).

 

14.2                        Voluntary Termination. Elanco may terminate this
Agreement (i) upon completion of the Dose Ranging Study as set forth in
Section 3.2, or (ii) at any time by giving Licensor ninety (90) calendar days
written notice of its intention to terminate.

 

14.3                        Termination for Cause. Either Party (the
“Non-breaching Party”) may terminate this Agreement, without prejudice to any
other remedies available to it at law or in equity, in the

 

32

--------------------------------------------------------------------------------


 

event the other Party (the “Breaching Party”) shall have materially breached or
defaulted in the performance of any of its material obligations hereunder and
such breach or default shall have continued for ninety (90) calendar days after
written notice thereof was provided to the Breaching Party by the Non-breaching
Party (or, if such breach or default cannot be cured within such ninety (90)
calendar day period, if the Breaching Party does not commence and diligently
continue actions to cure such breach or default during such ninety (90) calendar
days). Any such termination under this Section 14.3 shall become effective at
the end of such ninety (90)-calendar-day period unless the Breaching Party has
cured any such noticed breach(es) or default(s) prior to the expiration of such
ninety (90)- calendar-day period (or, if such breach(es) or default(s) cannot be
cured within such ninety (90)- calendar-day period, if the Breaching Party has
commenced and diligently continued actions to cure such breach(es) or
default(s)). The right of either Party to terminate this Agreement as provided
in this Section 14.3 shall not be affected in any way by its waiver or failure
to take action with respect to any previous breach or default.

 

14.4                        Termination for Bankruptcy. Either Party shall have
the right to terminate this Agreement upon (a) a proceeding in bankruptcy in
relation to the other Party that is not dismissed within ninety (90) calendar
days, (b) insolvency of the other Party, or (c) dissolution of the other Party.

 

14.5                        Termination for Patent Challenge. Licensor shall
have the right to terminate this Agreement upon written notice if Elanco or any
Affiliate challenges the validity, scope or enforceability of any Patent Right
included in the Licensor Technology that is licensed to Elanco under this
Agreement (other than as may be necessary or reasonably required to assert a
cross-claim or a counter-claim or to respond to a court request or order or
administrative law, request or order). If a Sublicensee challenges the validity,
scope or enforceability of any Patent Right included in the Licensor Technology
under which Sublicensee is sublicensed, then Elanco shall, upon written notice
from Licensor, terminate such sublicense.

 

14.6                        Termination for Failure to Satisfy Condition
Precedent. In the event that the Condition Precedent is not satisfied within six
(6) months of the Effective Date, Elanco may, in its sole discretion, elect to
terminate this Agreement by providing written notice to Licensor.

 

14.7                        Effect of Expiration or Termination.

 

(a)                                 On the effective date of termination of this
Agreement or expiry of the Term (the “Termination Date”), all licenses granted
by Licensor to Elanco under this Agreement will be revoked.

 

(b)                                 Upon the expiration of the Term or
termination by Elanco for an uncured breach by Licensor pursuant to
Section 14.3, Licensor will use Commercially Reasonable Efforts to assign to
Elanco all Registrations, Trademarks and Alternate Trademarks in the Territory,
including promptly submitting any necessary notices to Regulatory Authorities to
effect such assignments. If Applicable Laws prevent or delay the transfer of
ownership of any such Registration, Trademarks and Alternate Trademarks to
Elanco, Licensor will grant, and does hereby grant, to Elanco an exclusive and
irrevocable right of access and reference to such Registration, Trademark and
Alternate Trademarks, as the case may be, for purposes of

 

33

--------------------------------------------------------------------------------


 

developing and commercializing the Licensed Product in the Territory, and will
reasonably cooperate to make the benefits of such Registration, Trademark and
Alternate Trademarks, as the case may be, available to Elanco or its
designee(s).

 

(c)                                  Upon termination of the Agreement by Elanco
for an uncured breach by Licensor pursuant to Section 14.3 or expiry of the
Term, Licensor will further grant Elanco an exclusive, irrevocable and perpetual
license to use the Licensor Know-How in connection with any development,
manufacture, sale, importation, exportation, lease or disposal of any Licensed
Product or performance of any Licensed Process in the Field of Use.

 

(d)                                 All sublicenses granted prior to the
Termination Date will remain in place provided that the sublicensees are in
compliance with the terms and conditions of the sublicense agreements.

 

(e)                                  Each Party shall promptly return or destroy
all Confidential Information of the other Party that is not subject to a
continuing license hereunder; provided, that, each Party may retain one (1) copy
of the Confidential Information of the other Party in its archives solely for
the purpose of establishing the contents thereof and ensuring compliance with
its obligations hereunder.

 

(f)                                   Upon termination by Licensor for an
uncured breach by Elanco pursuant to Section 14.3 or by Elanco pursuant to
Section 14.2, Elanco will use Commercially Reasonable Efforts to assign to
Licensor all Registrations in the Territory, including promptly submitting any
necessary notices to Regulatory Authorities to effect such assignments. If
Applicable Laws prevent or delay the transfer of ownership of any such
Registration to Licensor, Elanco will grant, and does hereby grant, to Licensor
an exclusive and irrevocable right of access and reference to such Registration
for purposes of developing and commercializing the Licensed Product in the
Territory, and will reasonably cooperate to make the benefits of such
Registration available to Licensor or its designee(s).

 

(g)                                  Upon termination by Licensor for an uncured
breach by Elanco pursuant to Section 14.3 or by Elanco pursuant to Section 14.2,
Elanco will further grant Licensor an exclusive, irrevocable and perpetual
license to use the Elanco Know-How (excluding any Know-How comprising the Elanco
Platform Technology) solely for the sale, importation, exportation, lease or
disposal of any Licensed Product in the Field of Use. At Licensor’s request and
sole expense, Elanco shall manufacture or have manufactured for Licensor the
Licensed Products incorporating the Elanco Platform Technology using a contract
manufacturer of Elanco’s choosing.

 

14.8                        Accrued Rights; Surviving Obligations.

 

14.8.1              Termination, relinquishment or expiration of this Agreement
for any reason shall be without prejudice to any rights that shall have accrued
to the benefit of any Party prior to such termination, relinquishment or
expiration including, without limitation, any payment obligations under
Section 5 and any and all damages arising from any breach hereunder.

 

34

--------------------------------------------------------------------------------


 

14.8.2              In addition to the provisions of this Agreement which
expressly survive as set forth elsewhere in this Agreement, all of the Parties’
rights and obligations under, and/or the provisions contained in, Sections 6.4,
11.3.2, 14.7 and Articles 9, 10, 12, 13, and 16 shall survive the expiration,
termination, or relinquishment of this Agreement.

 

14.9                        Section 365(n) of the Bankruptcy Code. All rights
and licenses granted under or pursuant to any Section of this Agreement are and
shall otherwise be deemed to be for purposes of Section 365(n) of Title 11, of
the United States Code (the “Bankruptcy Code”) licenses of rights to
“intellectual property” as defined in Section 101(56) of the Bankruptcy Code.
The Parties shall retain and may fully exercise all of their respective rights
and elections under the Bankruptcy Code.  Upon the bankruptcy of any Party, the
non-bankrupt Party shall further be entitled to a complete duplicate of, or
complete access to, any such intellectual property, and such, if not already in
its possession, shall be promptly delivered to the non-bankrupt Party, unless
the bankrupt Party elects to continue, and continues, to perform all of its
obligations under this Agreement.

 

15.                               FORCE MAJEURE.

 

Any delay in the performance of any of the duties or obligations of either Party
hereto (except the payment of money due hereunder) shall not be considered a
breach of this Agreement, and the time required for performance shall be
extended for a period equal to the period of such delay, if such delay has been
caused by or is the result of acts of God; acts of public enemy; insurrections;
riots; injunctions; embargoes; labor disputes, including strikes, lockouts, job
actions, or boycotts; fires; explosions; earthquakes; floods; shortages of
energy; governmental prohibition or restriction; or other unforeseeable causes
beyond the reasonable control and without the fault or negligence of the Party
so affected. The Party so affected shall give prompt notice to the other Party
of such cause, and shall take whatever reasonable steps are necessary to relieve
the effect of such cause as rapidly as reasonably possible.

 

16.                               COMPLIANCE WITH LAWS AND REGULATIONS

 

16.1                        Compliance with this Agreement. Each of the Parties
shall, and shall cause their respective Affiliates to, comply in all material
respects with the terms of this Agreement.

 

16.2                        Compliance with Applicable Laws. The Parties have
complied and will comply with all Applicable Laws and industry codes dealing
with the subject matter of this Agreement including, without limitation,
conflicts of interest, corruption or bribery, including, if applicable, the U.S.
Foreign Corrupt Practices Act of 1977, as amended, and any laws enacted to
implement the Organization of Economic Cooperation and Development Convention on
Combating Bribery of Foreign Officials in International Business Transactions.

 

16.3                        Compliance with Party Specific Regulations. The
Parties agree to cooperate with each other as may reasonably be required to
ensure that each is able to fully meet its obligations with respect to the Party
Specific Regulations applicable to it. Neither Party shall be obligated to
pursue any course of conduct that would result in such Party being in material
breach of any

 

35

--------------------------------------------------------------------------------

 

Party Specific Regulation applicable to it. All Party Specific Regulations are
binding only in accordance with their terms and only upon the Party to which
they relate.

 

16.4                        Compliance with Internal Compliance Codes.  All
Internal Compliance Codes shall apply only to the Party to which they relate.
The Parties agree to cooperate with each other to insure that each Party is able
to comply with the substance of its respective Internal Compliance Codes and, to
the extent practicable, to operate in a manner consist with its usual Compliance
related processes.

 

16.5                        Compliance Agreement. From time to time, the Parties
shall discuss activities necessary to insure Compliance. If either Party
requests, the Parties will negotiate in good faith and execute a written
Compliance Agreement that will set forth and define the compliance policies,
standards, and procedures the Parties will adhere to when conducting activities
under this Agreement. The Compliance Agreement may also include provisions
relating to interactions between the respective compliance organizations of the
Parties, sharing of Compliance related information, execution of training,
implementation and monitoring activities, and resolution of Compliance issues
that may arise in accordance the rule established in Section 16.6.

 

16.6                        Responsibility for Compliance; Disputes Regarding
Compliance Matters. Each Party is solely responsible to ensure Compliance by it
and its Affiliates. With respect to joint activities, in the event of any
conflict between the Parties as to how to ensure Compliance that the Parties are
unable to resolve, the more conservative view (i.e., the view least likely to
risk non-Compliance) shall prevail.

 

16.7                        Review Procedure for Marketing Materials and
Activities. Any detailing, promoting, communication, marketing and selling
activities, including promotional and educational materials and messages, used
in connection with the activities contemplated by this Agreement shall comply in
all material respects with Applicable Laws and Party Specific Regulations, and
be consistent with the substance of the Internal Compliance Codes of both
Parties. The Parties shall ensure that appropriate joint prior review procedures
are established.

 

17.          MISCELLANEOUS.

 

17.1                        Relationship of Parties. Nothing in this Agreement
is intended or shall be deemed to constitute a partnership, agency,
employer-employee or joint venture relationship between the Parties. No Party
shall incur any debts or make any commitments for the other, except to the
extent, if at all, specifically provided herein.

 

17.2                        Assignment. Except pursuant to a sublicense
permitted under this Agreement, neither Party shall be entitled to assign its
rights or delegate its obligations hereunder without the express written consent
of the other Party hereto, except that each Party may assign its rights and
transfer its duties hereunder to (i) an Affiliate or (ii) any acquirer of all or
substantially all of its business (or that portion thereof to which this
Agreement relates) or in the event of such Party’s merger, consolidation or
involvement in a similar transaction. No assignment and transfer shall

 

36

--------------------------------------------------------------------------------


 

be valid or effective unless done in accordance with this Section 17.2 and
unless and until the assignee/transferee shall agree in writing to be bound by
the provisions of this Agreement.

 

17.3                        Books and Records. Any books and records to be
maintained under this Agreement by a Party shall be maintained in accordance
with GAAP.

 

17.4                        Further Actions. Each Party shall execute,
acknowledge and deliver such further instruments, and do all such other acts, as
may be necessary or appropriate in order to carry out the purposes and intent of
this Agreement.

 

17.5                        Notice. Any notice or request required or permitted
to be given under or in connection with this Agreement shall be deemed to have
been sufficiently given if in writing and personally delivered or sent by
certified mail (return receipt requested), facsimile transmission (receipt
verified), or overnight express courier service (signature required), prepaid,
to the Party for which such notice is intended, at the address set forth for
such Party below:

 

(a)                                               In the case of Licensor, to:

 

Jaguar Animal Health, Inc.

201 Mission Street

Suite 2375

San Francisco, California 94105

Attention: Karen Wright, CFO

Facsimile No.: 415-371-8311

Telephone No.: 415-516-2732

 

With copy to:

 

Jaguar Animal Health, Inc.

201 Mission Street

Suite 2375

San Francisco, California 94105

Attention: Lisa Conte and Rustom Masalawala

Facsimile No.: 415-371-8311

Telephone No.: 415-516-2732

 

(b)                                               in the case of Elanco, to:

 

Elanco Animal Health

2500 Innovation Way

Greenfield, IN

Facsimile No.: 317-276-9434
Telephone No.: 317-277-2405
Attention: General Counsel

 

With a copy to:

 

37

--------------------------------------------------------------------------------


 

Elanco Animal Health

2500 Innovation Way

Greenfield, IN

Facsimile No.: 317-433-6353

Telephone No.: 317-277-7443

Attention: General Patent Counsel/EAM

 

or to such other address for such Party as it shall have specified by like
notice to the other Party, provided that notices of a change of address shall be
effective only upon receipt thereof. With respect to notices given pursuant to
this Section 17.5: (a) if delivered personally or by facsimile transmission, the
date of delivery shall be deemed to be the date on which such notice or request
was given; (b) if sent by overnight express courier service, the date of
delivery shall be deemed to be the next business day after such notice or
request was deposited with such service; and (c) if sent by certified mail, the
date of delivery shall be deemed to be the third business day after such notice
or request was deposited with the U.S. Postal Service.

 

17.6                        Use of Name. Except as otherwise provided herein,
neither Party shall have any right, express or implied, to use in any manner the
name or other designation of the other Party or any other trade name, trademark
or logo of the other Party for any purpose in connection with the performance of
this Agreement.

 

17.7                        Waiver. Neither Party may waive or release any of
its rights or interests in this Agreement except in writing. The failure of
either Party to assert a right hereunder or to insist upon compliance with any
term or condition of this Agreement shall not constitute a waiver of that right
or excuse a similar subsequent failure to perform any such term or condition. No
waiver by either Party of any condition or term in any one or more instances
shall be construed as a continuing waiver of such condition or term or of
another condition or term.

 

17.8                        Severability. If any provision hereof should be held
invalid, illegal or unenforceable in any jurisdiction, the Parties shall
negotiate in good faith a valid, legal and enforceable substitute provision that
most nearly reflects the original intent of the Parties and all other provisions
hereof shall remain in full force and effect in such jurisdiction and shall be
liberally construed in order to carry out the intentions of the Parties hereto
as nearly as may be possible. Such invalidity, illegality or unenforceability
shall not affect the validity, legality or enforceability of such provision in
any other jurisdiction.

 

17.9                        Amendment. No amendment, modification or supplement
of any provisions of this Agreement shall be valid or effective unless made in
writing and signed by a duly authorized officer of each Party.

 

17.10                 Governing Law. This Agreement shall be governed by and
interpreted in accordance with the laws of the State of New York, without regard
to conflict of law principles.

 

38

--------------------------------------------------------------------------------


 

17.11                 Dispute Resolution.

 

17.11.1                                    The Parties recognize that disputes
as to certain matters may from time to time arise during the Term which relate
to a Party’s rights and/or obligations hereunder.

 

(a)                            If the Parties cannot resolve any such dispute
within thirty (30) calendar days after notice of a dispute from one Party to
another, either Party may, by notice to another, have such dispute referred to
the Joint Steering Committee.

 

(b)                            The Joint Steering Committee shall meet promptly
to negotiate in good faith the matter referred and to determine a resolution.
During such period of negotiations, any applicable time periods under this
Agreement shall be tolled.

 

17.12            Entire Agreement. This Agreement, together with the Exhibits
hereto, the Development Plans, the Supply Agreement, the Quality Agreement, the
Pharmacovigilance Agreement, and any Exhibits thereto, each of the foregoing as
updated from time to time as provided under this Agreement, sets forth the
entire agreement and understanding between the Parties as to the subject matter
hereof and merges all prior discussions and negotiations between them, and
neither of the Parties shall be bound by any conditions, definitions,
warranties, understandings or representations with respect to such subject
matter other than as expressly provided herein or as duly set forth on or
subsequent to the date hereof in writing and signed by a proper and duly
authorized officer or representative of the Party to be bound thereby.

 

17.13                 Parties in Interest. All of the terms and provisions of
this Agreement shall be binding upon, inure to the benefit of and be enforceable
by the Parties hereto and their respective permitted successors and assigns.

 

17.14                 Descriptive Headings. The descriptive headings of this
Agreement are for convenience only, and shall be of no force or effect in
construing or interpreting any of the provisions of this Agreement.

 

17.15                 Construction of Agreement. The terms and provisions of
this Agreement represent the results of negotiations between the Parties and
their representatives, each of which has been represented by counsel of its own
choosing, and neither of which has acted under duress or compulsion, whether
legal, economic or otherwise. Accordingly, the terms and provisions of this
Agreement shall be interpreted and construed in accordance with their usual and
customary meanings, and each of the Parties hereto hereby waives the application
in connection with the interpretation and construction of this Agreement of any
rule of law to the effect that ambiguous or conflicting terms or provisions
contained in this Agreement shall be interpreted or construed against the Party
whose attorney prepared the executed draft or any earlier draft of this
Agreement.

 

17.16                 Counterparts. This Agreement may be signed in
counterparts, each and every one of which shall be deemed an original,
notwithstanding variations in format or file designation which may result from
the electronic transmission, storage and printing of copies of this Agreement
from separate computers or printers. Facsimile signatures shall be treated as
original signatures.

 

39

--------------------------------------------------------------------------------


 

[Signature Page Follows]

 

40

--------------------------------------------------------------------------------


 

EXEUCTION COPY

 

IN WITNESS WHEREOF, each of the Parties has caused this Collaboration License,
Development, Co-Promotion and Commercialization Agreement to be executed by its
duly authorized representative as of the Effective Date.

 

 

 

 

 

JAGUAR ANIMAL HEALTH, INC.

 

 

 

 

 

 

 

By:

/s/ Lisa A. Conte

 

Name:

Lisa A. Conte

 

Title:

President and CEO

 

 

 

 

ELANCO US, INC.

 

 

 

 

By:

/s/ Jeffrey N. Simmons

 

Name:

Jeffrey N. Simmons

 

Title:

President

 

41

--------------------------------------------------------------------------------

 

EXHIBIT 3.1

 

ACUTE TRIAL AND SAFETY STUDY BUDGET

 

Acute Trial
Budget

 

[***]

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

Study Costs

 

[***]

 

[***]

 

[***]

 

Travel

 

[***]

 

[***]

 

[***]

 

Formulation

 

[***]

 

[***]

 

[***]

 

Assays

 

[***]

 

[***]

 

[***]

 

Consulting

 

[***]

 

[***]

 

[***]

 

Clinical Trial Product

 

[***]

 

[***]

 

[***]

 

Equipment/Study Supplies

 

[***]

 

[***]

 

[***]

 

Personnel

 

[***]

 

[***]

 

[***]

 

TOTAL

 

[***]

 

[***]

 

[***]

 

 

Safety Study Budget:

 

[***]

 

 

 

 

 

 

 

 

 

MPI Study Costs

 

[***]

 

 

 

Travel

 

[***]

 

 

 

EKG Labs to do crofelemer PK analysis

 

[***]

 

 

 

Personnel

 

[***]

 

 

 

Clinical Trial Product

 

[***]

 

 

 

Total

 

[***]

 

 

 

 

--------------------------------------------------------------------------------

*** CONFIDENTIAL TREATMENT REQUESTED

 

--------------------------------------------------------------------------------


 

EXHIBIT 4.3

 

CO-PROMOTION

 

ETHICS & COMPLIANCE PRINCIPLES

 

Elanco is committed to the highest standards of corporate conduct in all of our
business dealings globally. Being compliant and operating within ethical
boundaries and with honesty and transparency is critical to our earning and
retaining the trust of our customers, fulfilling our vision of food and
companionship enriching life, and maintaining the privilege of operating in a
highly regulated animal health industry. As a result, Elanco follows all
federal, state, and local laws as well as all applicable industry codes when
promoting our products. Elanco does not use marketing and sales incentive
programs, meetings, meals, entertainment, hospitality, gifts, contests and
prizes, etc. to inappropriately get business, keep business, or gain an improper
advantage. Elanco expects the same from our business partners, and, therefore,
requires that the following principles be applied by Licensor in all
circumstances.

 

1.1                 Do not buy the business: Do not bribe or offer, provide, or
authorize any other inducement to any party in connection with products and do
not create even the appearance of offering, giving, or authorizing a bribe or
inducement in connection with products. This includes, but is not limited to:

 

1.1.1                     Meals, Entertainment, and Hospitality

 

·                  Must be given unconditionally and in a transparent manner.

·                  Must be for the purpose of meeting a business objective.

·                  Must be reasonable and not be—or appear to be—lavish.

 

1.1.2                     Gifts

 

·                                          Must be given unconditionally and in
a transparent manner.

·                                          Must not be given to impose any
obligation or condition on an external party to promote or prescribe a product.

·                                          Must be reasonable and not be—or
appear to be—lavish.

·                                          Must not be in the form of cash, cash
equivalents, or items that would constitute capital or operating expenses of the
recipient.

·                                          Must be either:

 

·                       For the purpose of meeting a business objective and
serving as a reminder of the Elanco brand and business relationship.

·                       Reasonably related to an Animal Health Professional’s
work.

·                       A culturally accepted item (e.g. flowers for the passing
of a customer’s spouse).

·                       Must not be given to family members or other individuals
or entities related to the recipient, unless they are eligible to receive them
by virtue of their own relationship with Licensor.

 

--------------------------------------------------------------------------------


 

1.1.3                     Fair Market Value

 

·                       If contracting with Animal Health Professionals to
provide services, they must be paid based on their qualifications to ensure
payments made are fair, acceptable, and appropriate.

 

1.2                 Use only approved promotional and educational materials: all
materials used for educational and promotional purposes that are generated
following execution of this agreement must be approved by Elanco through the
appropriate process and not be altered in any way. Examples include, but are not
limited to, literature, media, reminder items, speaker presentations, etc.

 

1.3                 Do not promote outside of the approved local label: Only
promote products in a manner consistent with the approved local label, as
defined where the promotional activity takes place and where the recipient of
the information practices. Additionally, do not prompt or encourage requests for
off-label information. External speakers that may promote Elanco products are
considered to be agents of Elanco by many regulatory agencies. As a result,
speakers are required to abide by all laws, regulations, and industry codes
governing the promotion of animal health products and interactions with animal
health professionals and government officials. Never hire speakers to
inappropriately obtain business, keep business, or gain an improper advantage.

 

1.4                 Do not disguise discounts: Do not offer support to Animal
Health Professionals, Government or Public Officials, or other private or public
payers (for example, in the form of grants, donations, or product samples) to
disguise discounts. This excludes commercial discounts where employees whose
responsibilities include negotiating commercial transactions may offer and
contract for commercial discounts in compliance with applicable laws and
regulations.

 

1.5                 Respect the privacy of customer and consumer personal
information (PI).

 

·                  Only use PI in ways that are consistent with what individuals
have been told, would generally expect, or have specifically agreed to while
also considering the context and sensitivity of the information.

·                  Collect and store only the amount of PI necessary to support
the business need and/or to fulfil legal obligations.

·                  Keep the PI collected reasonably accurate, complete, and
up-to-date while taking into account the original purposes for which it was
collected.

·                  Use reasonable administrative, technical, and physical
measures to safeguard PI against loss, misuse, theft, and unauthorized access,
disclosure, modification, or destruction.

·                  Maintain and retain PI, including documentation of consent or
notice (if applicable), for as long as the business need is valid.

 

1.6                 Comply with local law and international guidelines and
principles:

 

a.              More Restrictive Local Law: In the event that local laws,
regulations, or industry codes are more restrictive than the content of this
Appendix, then Licensor must comply with the local law, regulation, or industry
code.

 

--------------------------------------------------------------------------------


 

b.              Less Restrictive Local Law: If local laws, regulations, or
industry codes are less restrictive than the content of this Appendix, then the
standards set forth in this Appendix must be, at a minimum, complied with.

 

In addition to the principles above to be applied by Licensor, all events,
activities, or promotions (a) that are branded as an Elanco event, activity, or
promotion or (b) where Elanco controls such event, activity, or promotion will
be subject to Elanco’s approval prior to the event, activity, or promotion
occurring to ensure compliance to Elanco’s policies and procedures.

 

--------------------------------------------------------------------------------

 

EXHIBIT 7.4


TRADEMARKS

 

Applicant:

Jaguar Animal Health, Inc.

 

 

Trademark:

CANALEVIA

 

 

Application No.:

87/174,192

 

 

Filing Date:

September 16, 2016

 

 

Goods/Class:

Plant extracts for medical, veterinary and pharmaceutical purposes, namely, an
anti-diarrhea medication for dogs; veterinary preparations for the treatment of
diarrhea, in Class 5.

 

 

Filing Basis:

Intent to use

 

--------------------------------------------------------------------------------


 

EXHIBIT 8.1.2 (A)

 

SUPPLY AGREEMENT TERM SHEET

 

Term

 

Summary

Parties:

 

·

Elanco US Inc. (“Elanco”)

 

 

·

Jaguar Animal Health, Inc. (“Jaguar”)

 

 

·

Each of the above a “Party,” and collectively, the “Parties”

 

 

 

 

Definitions:

 

·

Terms with capital letters used in this term sheet shall have the same meaning
assigned to them in the License, Development, Co-Promotion and Commercialization
Agreement between Elanco and Jaguar (the “License Agreement”), unless defined
differently in this term sheet. This term sheet is intended to set forth the
material terms of the Supply Agreement, as contemplated in the License
Agreement. In accordance with the License Agreement, the Parties will
incorporate the terms of this Term Sheet in a final, definitive Supply Agreement
(a “Master Supply Agreement”). The Master Supply Agreement will have one or more
sub-agreements for each Licensed Product. For example, the 125mg tableted
Licensed Product may have a different sub-agreement than different formulations
of the same Licensed Product or for different Licensed Products.

 

 

 

 

Term & Termination

 

·

The term of the Master Supply Agreement shall be co-terminus with the Term of
the License Agreement. The termination provisions of the Master Supply Agreement
will match those in the License Agreement.

 

 

 

 

Agreement to supply Products:

 

·

Licensed Products include the current 125mg tablet of CanaleviaTM for the
treatment of acute diarrhea in dogs (“Current Product”).

 

 

·

Additional Products may be added from time to time, including different
strengths, formulations and indications, either through an amendment to the
sub-agreement for the Current Product or by adding a new sub-agreement.

 

 

·

Licensed Products may be the API, drug product or finished product.

 

 

·

Throughout the Term, and starting six (6) months prior to anticipated first
delivery of Licensed Product, Elanco will provide Jaguar with a rolling 18 month
forecast of which the first three (3) months are binding. Upon the first
delivery of Licensed Product(s) and throughout the Term, Elanco will issue
purchase orders and Jaguar will deliver Licensed Products in accordance with the
purchase orders; provided, however, that the launch quantities must be ordered
at least six (6) months prior to the anticipated delivery date. The three
(3) month period following the firm order period in each forecast may be
adjusted by Elanco by up to twenty percent (20%) (in other words, the orders for
such three (3) month period must be within eighty percent to one hundred twenty
percent (80-120%) of the prior forecast for such month), unless specifically
agreed to by Jaguar. Jaguar will base its production and inventory levels upon
such forecasts and shall maintain a mutually agreed upon quantity and amount of
API

 

--------------------------------------------------------------------------------


 

 

 

 

and finished product inventory during the Term to meet anticipated demand.

 

 

 

 

Failure to
Supply

 

·

If Jaguar is unable to Materially Fulfil (to be defined in the Supply Agreement)
its obligations under the Supply Agreement, it shall assist in the transition of
the Licensed Products to a new agreement with Jaguar’s subcontractors, including
the Current Subcontractors, or an alternative supply chain.

 

 

 

 

Manufacture of Current Product

 

·

The Current Product is manufactured using the following suppliers and contract
manufacturers (“Current Subcontractors”):

 

 

 

 

 

 

Crude Plant Latex suppliers:

 

L&CH Negocios y Servicios E.I.R.L. (Peru)

 

Corporacion Forestal Amazonico SAC (Peru)

 

API or Drug Substance (Crofelemer) suppliers:

 

Glenmark Pharmaceuticals Limited, Plot No. 3109-C, GIDC Industrial Estate
Ankleshwar-393 002, Dist Bharuch, Gujarat State, India

 

Glenmark Pharmaceuticals Limited, Plot No. B-25, Shendra Five Star MIDC
Aurangabad, Maharashtra 431 001, India

 

Indena (Milan, Italy)1

 

Drug Product supplier:

 

Patheon, Inc. (Cincinnati, Ohio, USA)

 

 

 

 

Manufacture of Products

 

·

Jaguar will have the Licensed Product manufactured at designated cGMP approved
facilities, including the Current Subcontractors, in accordance with US FDA
guidelines or similar applicable guidelines for markets outside the US, the
Licensed Product Specifications (as such term will be defined in the Master
Supply Agreement), the MRD (as defined below), and Quality Agreement and
Applicable Law.

 

 

·

Jaguar will have agreements in place with its subcontractors, including the
Current Subcontractors, that require compliance with the applicable terms and
conditions of the Master Supply Agreement.

 

 

·

Subject to Elanco’s obligation to obtain and maintain the Registrations in the
Elanco Exclusive Territory, Jaguar (and, as applicable, its designated
subcontractor(s)) will maintain all licenses, permissions, authorizations,
consents and permits needed to manufacture and supply the Licensed Products
during the Term of, and in accordance with, the terms of the Master Supply
Agreement.

 

 

·

Jaguar will not permit its subcontractor(s), including the Current
Subcontractors, without Elanco’s prior written consent, which will not be
unreasonably withheld to: (i) make any changes to the Licensed Product

 

--------------------------------------------------------------------------------

1 Note: Indena is under certification to become GMP compliant and will become a
Current Subcontractor once certified.

 

--------------------------------------------------------------------------------


 

 

 

 

Specifications or to the process or equipment used to manufacture the Licensed
Product; or (ii) manufacture the Licensed Product in any facility other than the
manufacturing facility specified in the Master Supply Agreement. Jaguar will
provide Elanco two (2) months prior written notice of any such proposed change.

 

 

·

Jaguar will not change active ingredient suppliers or any of the Current
Subcontractors without the prior written consent of Elanco, which will not be
unreasonably withheld. Jaguar will use commercially reasonable efforts to give
Elanco twelve (12) months prior written notice of any such proposed change.
Jaguar will be responsible for all costs associated with any such change in
active ingredient supplier or Current Subcontractor.

 

 

·

Jaguar will not change a drug product or packaging site without the prior
written consent of Elanco, which will not be unreasonably withheld. Jaguar will
be responsible for all costs associated with any change in drug product or
packaging site.

 

 

·

Elanco will have the right to inspect any third party manufacturer (up to once
per year, and with reasonable written notice). In addition, Elanco shall be
permitted to audit such third party manufacturers as required for the
Registrations it holds.

 

 

 

 

Quality Agreement

 

·

Upon execution of the Master Supply Agreement, and in connection with the
creation of any Work Order (as such term will be defined in the Master Supply
Agreement), as applicable, the Parties (or in the case of Elanco, its designated
Affiliate) shall enter into the Quality Agreement. The obligations set forth in
the Quality Agreement, and any amendments thereto, shall become part of, and be
incorporated into the Master Supply Agreement and the relevant Work Order.

 

 

·

The Quality Agreement will contain industry standard provisions, including but
not limited to, rights to access and audit Jaguar facilities and systems, access
to Jaguar production records, notification of external inspections, etc.

 

 

 

 

Manufacturing Responsibilities Document (“MRD”)

 

·

The Master Supply Agreement shall incorporate the applicable MRD.

 

 

 

 

Stability Testing

 

·

Jaguar is responsible for stability testing.

 

 

 

 

Delivery:

 

·

Licensed Products will be shipped FCA Jaguar’s (or its designated
manufacturer’s) manufacturing premises (INCOTERMS 2010). Jaguar would deliver
Licensed Products in accordance with Elanco’s purchase orders as specified in
the associated accepted purchase order. Elanco may choose to accept none, any,
or all of any product delivered after thirty (30) days from delivery date.

 

 

·

Delays in delivery which are greater than ninety (90) days entitle Elanco to
reject an order.

 

--------------------------------------------------------------------------------


 

Title and Risk:

 

·

 Jaguar shall retain title and will retain risk of loss or other damage to the
Licensed Products until delivered to Elanco, or Elanco’s designee at Jaguar’s or
its designated manufacturer’s manufacturing premises.

 

 

 

Acceptance and Rejection of Products; Product Warranty

 

Elanco reserves the right to reject any Licensed Product that does not conform
to the Licensed Product Specifications, as agreed to in Quality Agreement.
Elanco will provide notice that the Licensed Product has been rejected within
thirty (30) days of receipt of the Licensed Product. Upon notice of rejection,
Jaguar will accept return of the Licensed Product and, at Elanco’s discretion,
either replace the non-conforming Licensed Product with new Licensed Product
meeting the Licensed Product Specifications as quickly as possible, or refund
the purchase price paid by Elanco, plus Elanco’s shipping costs, within thirty
(30) days of the rejection notice. The Licensed Products would be subject to a
product warranty which would cover the period following discovery of a latent
defect.

 

 

 

 

Supply Price:

 

·

The Supply Price for the Current Product would be [***]. The ratio shall be
fixed on an annual basis in the last quarter of the prior calendar year.

 

 

·

[***]

 

 

·

Other Licensed Product pricing to be negotiated.

 

 

 

 

Payment

 

·

Jaguar will issue an invoice to Elanco upon delivery of the Licensed Products,
and Elanco to pay the full amount invoiced within forty-five (45) days of
receipt of the invoice.

 

 

·

 Elanco may withhold payment of any amount that it may reasonably dispute in
good faith until such dispute is resolved.

 

 

 

 

Taxes:

 

·

 Each Party will be responsible for its own Taxes, including property taxes on
property it owns or leases, income taxes on its business, and any other Taxes
incurred by such Party in connection with its business and with performing its
obligations under the Master Supply Agreement.

 

 

·

If Elanco is mandated under the laws of a country to withhold and remit any Tax
to any Taxing Authority in such country in connection with any payment payable
to Jaguar under the Master Supply Agreement or any sub-agreement, such amount
shall be deducted from the payment to be made by Elanco to Jaguar.

 

 

 

 

Adverse
Events,

 

·

If, during the Term of this Master Supply Agreement, Jaguar or its
representatives or subcontractors, become aware of an adverse event

 

--------------------------------------------------------------------------------

*** CONFIDENTIAL TREATMENT REQUESTED

 

--------------------------------------------------------------------------------


 

Complaints and Returns

 

 

and/or complaint that results in the death of a human or animal that involves
known or suspected counterfeiting of or tampering with Licensed Product, Jaguar
will report such information to Elanco within twenty-four (24) hours to the
appropriate Elanco Affiliate. All other adverse event or complaints shall be
forward to Elanco within five (5) calendar days. Similarly, if Elanco, its
Affiliates or representatives, becomes aware of any adverse event and/or
complaint that results in the death of a human or animal that involves known or
suspected counterfeiting of or tampering with any Licensed Product, Elanco will
report such information within twenty-four (24) hours to Jaguar. All other
adverse events or complaints shall be forwarded to Jaguar within five
(5) calendar days.

 

 

 

 

Regulatory Inspections:

 

·

Jaguar agrees to inform Elanco within twenty-four (24) hours of any regulatory
inquiry, communication or inspection which directly or indirectly affects the
production of the Licensed Products. In the event of an inspection by any
Governmental Authority which involves a Licensed Product, Elanco will be
notified within twenty-four (24) hours of the issuance of the notice of
inspection or the presence of an inspector. In the event there are written
observations (or any other written communication) by a Governmental Authority
which involve a Licensed Product, or any proposed written response by Jaguar to
any such inspection, Elanco will be informed within twenty-four (24) hours and
be provided with copies of all documentation within forty-eight (48) hours, and
will have the opportunity to review and provide input to the response. If Elanco
elects to provide input to the response, such input will be provided by Elanco
to Jaguar as promptly as practicable.

 

 

 

 

Compliance with
Applicable Laws

 

·

In the performance of any applicable services or obligations or supply of
Licensed Products under the Master Supply Agreement, Jaguar shall comply with
all Applicable Laws and professional or good practice standards or codes
applicable to the nature of the Licensed Products.

 

 

 

 

Insurance:

 

·

Each Party must procure and maintain its own insurance policies (or equivalent
self-insurance) in respect of personal injury, death and property damage in
connection with the performance of their respective obligations under the Master
Supply Agreement.

 

 

 

 

Governing Law and Venue:

 

·

Any disputes under or in connection with the Master Supply Agreement shall be
resolved in accordance with the terms of the License Agreement.

 

 

 

 

Other Terms and Conditions

 

·

The Master Supply Agreement will contain other customary terms and conditions
including, without limitation, provisions relating to indemnification, force
majeure, confidentiality and assignment.

 

--------------------------------------------------------------------------------

 

EXHIBIT 9.3.1

 

LICENSOR PATENTS

 

K&S #

 

Country

 

Title

 

Serial No.

 

Filing Date

 

Publication #

 

Publication
Date

 

Patent
No.

 

Issue Date

 

Status

13784.105003

 

UNITED STATES

 

Enteric Formulations of Proanthocyanidin Polymer Antidiarrheal Compositions

 

10/919,969

 

8/17/2004

 

2005-0019389

 

1/27/2005

 

7323195

 

1/29/2008

 

ISSUED

13784.105003AT

 

AUSTRIA

 

Enteric Formulations of Proanthocyanidin Polymer Antidiarrheal Compositions

 

97912779.2

 

10/14/1997

 

 

 

 

 

935417

 

5/6/2009

 

ISSUED

13784.105003AU

 

AUSTRALIA

 

Enteric Formulations of Proanthyocyanidin Polymer Antidiarrheal Compositions

 

20303/02

 

3/4/2002

 

 

 

 

 

775330

 

11/11/2004

 

ISSUED

13784.105003BE

 

BELGIUM

 

Enteric Formulations of Proanthocyanidin Polymer Antidiarrheal Compositions

 

97912779.2

 

10/14/1997

 

EP0935417

 

4/23/1998

 

935417

 

5/6/2009

 

ISSUED

13784.105003CA

 

CANADA

 

Enteric Formulations of Proanthocyanidin Polymer Antidiarrheal Compositions

 

2,269,078

 

10/14/1997

 

 

 

4/23/1998

 

2,269,078

 

1/24/2012

 

ISSUED

13784.105003CH

 

SWITZERLAND

 

Enteric Formulations of Proanthocyanidin Polymer Antidiarrheal Compositions

 

97912779.2

 

10/14/1997

 

EP0935417

 

4/23/1998

 

935417

 

5/6/2009

 

ISSUED

13784.105003DE

 

GERMANY

 

Enteric Formulations of Proanthocyanidin Polymer Antidiarrheal Compositions

 

97912779.2

 

10/14/1997

 

EP0935417

 

4/23/1998

 

935417

 

5/6/2009

 

ISSUED

13784.105003DK

 

DENMARK

 

Enteric Formulations of Proanthocyanidin Polymer Antidiarrheal Compositions

 

97912779.2

 

10/14/1997

 

EP0935417

 

4/23/1998

 

935417

 

5/6/2009

 

ISSUED

 

--------------------------------------------------------------------------------

 

13784.105003EP

 

EUROPEAN PATENT CONVENT

 

Enteric Formulations of Proanthocyanidin Polymer Antidiarrheal Compositions

 

97912779.2

 

10/14/1997

 

EP0935417

 

4/23/1998

 

935417

 

5/6/2009

 

ISSUED

13784.105003EP1

 

EUROPEAN PATENT CONVENT

 

Enteric Formulations of Proanthocyanidin Polymer Antidiarrheal Compositions

 

9003375.4

 

10/14/1997

 

EP2060183

 

5/20/2009

 

 

 

 

 

PUBLISHED

13784.105003EP2

 

EUROPEAN PATENT CONVENT

 

Method of Treating Secretory Diarrhea With Enteric Formulations of
Proanthocyanidin Polymer

 

10177942.9

 

10/14/1997

 

2255661

 

12/1/2010

 

 

 

 

 

PUBLISHED

13784.105003ES

 

SPAIN

 

Enteric Formulations of Proanthocyanidin Polymer Antidiarrheal Compositions

 

97912779.2

 

10/14/1997

 

EP0935417

 

4/23/1998

 

935417

 

5/6/2009

 

ISSUED

13784.105003FI

 

FINLAND

 

Enteric Formulations of Proanthocyanidin Polymer Antidiarrheal Compositions

 

97912779.2

 

10/14/1997

 

EP0935417

 

4/23/1998

 

935417

 

5/6/2009

 

ISSUED

13784.105003FR

 

FRANCE

 

Enteric Formulations of Proanthocyanidin Polymer Antidiarrheal Compositions

 

97912779.2

 

10/14/1997

 

EP0935417

 

4/23/1998

 

935417

 

5/6/2009

 

ISSUED

13784.105003GB

 

UNITED KINGDOM

 

Enteric Formulations of Proanthocyanidin Polymer Antidiarrheal Compositions

 

97912779.2

 

10/14/1997

 

EP0935417

 

4/23/1998

 

935417

 

5/6/2009

 

ISSUED

13784.105003GR

 

GREECE

 

Enteric Formulations of Proanthocyanidin Polymer Antidiarrheal Compositions

 

97912779.2

 

10/14/1997

 

EP0935417

 

4/23/1998

 

935417

 

5/6/2009

 

ISSUED

13784.105003HK

 

HONG KONG

 

Enteric Formulations of Proanthocyanidin Polymer Antidiarrheal Compositions

 

09110214.0

 

10/14/1997

 

1130158A

 

12/24/2009

 

 

 

 

 

PUBLISHED

13784.105003HK1

 

HONG KONG

 

Method of Treating Secretory Diarrhea With Enteric Formulations of
Proanthocyanidin Polymer

 

11105290.3

 

5/27/2011

 

1151189A

 

1/27/2012

 

 

 

 

 

PUBLISHED

13784.105003IE

 

IRELAND

 

Enteric Formulations of Proanthocyanidin Polymer Antidiarrheal Compositions

 

97912779.2

 

10/14/1997

 

EP0935417

 

4/23/1998

 

935417

 

5/6/2009

 

ISSUED

 

--------------------------------------------------------------------------------

 

13784.105003IN

 

INDIA

 

Enteric formulations of proanthocyanidin polymer antidiarrheal compositions

 

2297/MAS/97

 

10/14/1997

 

 

 

 

 

209532

 

9/4/2007

 

ISSUED

13784.105003IN1

 

INDIA

 

Enteric formulations of proanthocyanidin polymer antidiarrheal compositions

 

270/CHE/2007

 

2/7/2007

 

 

 

 

 

 

 

 

 

PENDING

13784.105003IN2

 

INDIA

 

Method of Treating Secretory Diarrhea With Enteric Formulations of
Proanthocyanidin Polymer

 

2528/CHE/2011

 

7/22/2011

 

2528/CHE/20 11A

 

8/31/2016

 

 

 

 

 

PUBLISHED

13784.105003IT

 

ITALY

 

Enteric Formulations of Proanthocyanidin Polymer Antidiarrheal Compositions

 

97912779.2

 

10/14/1997

 

EP0935417

 

4/23/1998

 

935417

 

5/6/2009

 

ISSUED

13784.105003JP

 

JAPAN

 

Enteric Formulations of Proanthocyanidin Polymer Antidiarrheal Compositions

 

10-518632

 

10/14/1997

 

 

 

 

 

4195728

 

10/3/2008

 

ISSUED

13784.105003KR

 

SOUTH KOREA

 

Enteric formulations of proanthocyanidin polymer antidiarrheal compositions

 

1999-7003305

 

10/14/1997

 

 

 

 

 

0467532

 

1/13/2005

 

ISSUED

13784.105003LI

 

LIECHTENSTEI N

 

Enteric Formulations of Proanthocyanidin Polymer Antidiarrheal Compositions

 

97912779.2

 

10/14/1997

 

EP0935417

 

4/23/1998

 

935417

 

5/6/2009

 

ISSUED

13784.105003LU

 

LUXEMBOURG

 

Enteric Formulations of Proanthocyanidin Polymer Antidiarrheal Compositions

 

97912779.2

 

10/14/1997

 

EP0935417

 

4/23/1998

 

935417

 

5/6/2009

 

ISSUED

13784.105003MC

 

MONACO

 

Enteric Formulations of Proanthocyanidin Polymer Antidiarrheal Compositions

 

97912779.2

 

10/14/1997

 

EP0935417

 

4/23/1998

 

935417

 

5/6/2009

 

ISSUED

13784.105003MX

 

MEXICO

 

Enteric Formulations of Proanthocyanidin Polymer Antidiarrheal Compositions

 

PA/a/1999/0035 17

 

10/14/1997

 

 

 

 

 

294817

 

1/17/2012

 

ISSUED

13784.105003MX1

 

MEXICO

 

Enteric Formulations of Proanthocyanidin Polymer Antidiarrheal Compositions

 

MX/a//2012/000 601

 

10/14/1997

 

 

 

 

 

 

 

 

 

PENDING

 

--------------------------------------------------------------------------------

 

13784.105003NL

 

NETHERLANDS

 

Enteric Formulations of Proanthocyanidin Polymer Antidiarrheal Compositions

 

97912779.2

 

10/14/1997

 

EP0935417

 

4/23/1998

 

935417

 

5/6/2009

 

ISSUED

13784.105003NZ

 

NEW ZEALAND

 

Enteric Formulations of Proanthyocyanidin Polymer Antidiarrheal Compositions

 

335317

 

4/21/1999

 

 

 

 

 

335317

 

6/6/2001

 

ISSUED

13784.105003P

 

UNITED STATES

 

Enteric Formulations of Proanthocyanidin Polymer Antidiarrheal Compositions

 

60/005,370

 

10/13/1995

 

 

 

 

 

 

 

 

 

CLOSED

13784.105003PC

 

WIPO

 

Enteric Formulations of Proanthocyanidin Polymer Antidiarrheal Compositions

 

PCT/US1997/01 8845

 

10/14/1997

 

WO
1998/16111

 

4/23/1998

 

 

 

 

 

NAT PHASE

13784.105003PH

 

PHILIPPINES

 

Enteric Formulations of Proanthocyanidin Polymer Antidiarrheal Compositions

 

I-58235

 

10/16/1997

 

 

 

 

 

 

 

 

 

ABANDONED

13784.105003PT

 

PORTUGAL

 

Enteric Formulations of Proanthocyanidin Polymer Antidiarrheal Compositions

 

97912779.2

 

10/14/1997

 

EP0935417

 

4/23/1998

 

935417

 

5/6/2009

 

ISSUED

13784.105003SE

 

SWEDEN

 

Enteric Formulations of Proanthocyanidin Polymer Antidiarrheal Compositions

 

97912779.2

 

10/14/1997

 

EP0935417

 

4/23/1998

 

935417

 

5/6/2009

 

ISSUED

13784.105003TW

 

TAIWAN

 

Enteric Formulations of Proanthyocyanidin Polymer Antidiarrheal Compositions

 

86115262

 

10/16/1997

 

537898

 

6/21/2003

 

NI-
179821

 

6/21/2003

 

ISSUED

13784.105003US1

 

UNITED
STATES

 

Method of Treating Secretory Diarrhea With Enteric formulations of
proanthocyanidin polymer

 

09/712,033

 

11/14/2000

 

 

 

 

 

7341744

 

3/11/2008

 

ISSUED

 

--------------------------------------------------------------------------------

 

13784.105003US10

 

UNITED
STATES

 

COMPOSITIONS AND METHODS OF TREATMENT WITH PROANTHOCYANIDIN POLYMER
ANTIDIARRHEAL COMPOSITIONS

 

14/023,598

 

9/11/2013

 

2014-0011869

 

1/9/2014

 

 

 

 

 

ABANDONED

13784.105003US2

 

UNITED
STATES

 

Enteric Formulations of Proanthocyanidin Polymer Antidiarrheal Compositions

 

11/998,170

 

11/28/2007

 

 

 

 

 

 

 

 

 

ABANDONED

13784.105003US3

 

UNITED
STATES

 

COMPOSITIONS AND METHODS OF TREATMENT WITH PROANTHOCYANIDIN POLYMER
ANTIDIARRHEAL COMPOSITIONS

 

14/276,231

 

5/13/2014

 

2014-0329896

 

11/6/2014

 

 

 

 

 

ABANDONED

13784.105003US4

 

UNITED
STATES

 

Enteric Formulations of Proanthocyanidin Polymer Antidiarrheal Compositions

 

08/559,396

 

 

 

 

 

 

 

 

 

 

 

ABANDONED

13784.105003US5

 

UNITED
STATES

 

Enteric Formulations of Proanthocyanidin Polymer Antidiarrheal Compositions

 

08/730,772

 

10/16/1996

 

 

 

 

 

 

 

 

 

ABANDONED

13784.105003US6

 

UNITED
STATES

 

Enteric Formulations of Proanthocyanidin Polymer Antidiarrheal Compositions

 

09/066,989

 

4/23/1998

 

 

 

 

 

 

 

 

 

ABANDONED

13784.105003US8

 

UNITED
STATES

 

Enteric formulations of proanthocyanidin polymer antidiarrheal compositions

 

11/998,171

 

11/28/2007

 

 

 

 

 

 

 

 

 

ABANDONED

13784.105003US9

 

UNITED
STATES

 

Enteric formulations of proanthocyanidin polymer antidiarrheal compositions

 

12/175,131

 

7/17/2008

 

2009-0148397

 

6/11/2009

 

8574634

 

11/5/2013

 

ISSUED

 

--------------------------------------------------------------------------------

 

21605.105007P

 

UNITED STATES

 

METHODS OF TREATING DIARRHEA IN COMPANION ANIMALS

 

62/101,663

 

1/9/2015

 

 

 

 

 

 

 

 

 

FORM FILED

21605.105007P2

 

UNITED STATES

 

METHODS OF TREATING DIARRHEA IN COMPANION ANIMALS

 

62/117,927

 

2/18/2015

 

 

 

 

 

 

 

 

 

FORM FILED

21605.105007PC

 

WIPO

 

METHODS OF TREATING DIARRHEA IN COMPANION ANIMALS

 

PCT/US16/1268 1

 

1/8/2016

 

WO
2016/112312

 

7/14/2016

 

 

 

 

 

PUBLISHED

 

 

WIPO

 

METHOD FOR PRODUCING PROANTHOCYANIDIN POLYMER COMPOSITIONS FOR PHARMACEUTICAL
FORMULATIONS

 

PCT/IB2010/020 60

 

8/24/2010

 

WO20110240 49

 

3/3/2011

 

 

 

 

 

 

 

 

EURASIA

 

METHOD FOR PRODUCING PROANTHOCYANIDIN POLYMER COMPOSITIONS FOR PHARMACEUTICAL
FORMULATIONS

 

EA20120090098

 

8/24/2010

 

 

 

1/30/2013

 

EA02381 4

 

 

 

ISSUED

 

 

SOUTH AFRICA

 

METHOD FOR PRODUCING PROANTHOCYANIDIN POLYMER COMPOSITIONS FOR PHARMACEUTICAL
FORMULATIONS

 

ZA20120002160

 

8/24/2010

 

 

 

8/28/2013

 

ZA20120
2160

 

 

 

ISSUED

 

--------------------------------------------------------------------------------
